Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of July 13, 2011, by
and among TC PIPELINES, LP., a Delaware limited partnership (the “Borrower”),
the several banks and other financial institutions party hereto (collectively,
the “Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”), and as the Issuing Bank and the
Swingline Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to a certain Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007 (as in effect immediately prior to the
Closing Date (as such term is defined in the Restated Credit Agreement (as
defined below)), the “Existing Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Existing Credit Agreement), pursuant to which such Lenders have made certain
financial accommodations available to the Borrower;

 

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, including without limitation an increase in the Revolving Commitments
of certain Lenders; subject to the terms and conditions hereof, the Required
Lenders are willing to agree to such amendments and the relevant Lenders are
willing to increase their Revolving Commitments, and the parties hereto have
agreed to effect such amendments through an amendment and restatement of the
Existing Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, parties hereto agree as follows:

 

1.             Amendment and Restatement. Effective as of the Closing Date (as
such term is defined in the Restated Credit Agreement), the Existing Credit
Agreement (including the Schedules and Exhibits thereto) is hereby amended and
restated in the form of Exhibit A hereto (the Existing Credit Agreement, as so
amended and restated, being referred to as the “Restated Credit Agreement”).

 

2.             Amendments to Restated Credit Agreement.  The following
amendments to the Restated Credit Agreement shall be effective as of the date
(the “Supplemental Amendments Effective Date”) that is the earlier of (x) the
date on which the outstanding balance of all Term Loans (together with accrued
and unpaid interest thereon) shall have been paid in full and (y) the date on
which all Term Lenders shall have consented to the following amendments (and, if
requested by the Borrower, the Administrative Agent shall confirm in writing the
effectiveness of such amendments upon the occurrence of the Supplemental
Amendments Effective Date):

 

(a)           Amendment to Section 1.1.  Subject to the terms and conditions of
this Amendment, Section 1.1 of the Restated Credit Agreement shall be amended by
adding the following new definition in the appropriate alphabetical order:

 

““Major Event of Default” shall mean an Event of Default under Section 8.1(a),
8.1(b), 8.1(g), 8.1(h) or 8.1(i).”

 

(b)           Amendment to Section 2.7(c).  Subject to the terms and conditions
of this Amendment, Section 2.7(c) shall be amended by amending and restating
Section 2.7(c) in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(c)         If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to continue such Borrowing
for an Interest Period of one (1) month.  No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if (x) a Major Event of Default exists,
unless the Administrative Agent and the Required Lenders shall have otherwise
consented in writing or (y) a Default or Event of Default that is not a Major
Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, has notified the Borrower that Borrowings may not be converted
into, or continued as, Eurodollar Borrowings.  No conversion of any Eurodollar
Loans shall be permitted except on the last day of the Interest Period in
respect thereof.

 

(c)           Amendment to Section 2.21(b).  Subject to the terms and conditions
of this Amendment, Section 2.21(b) shall be amended by amending and restating
Section 2.21(b) in its entirety as follows:

 

“(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
(except as otherwise provided by Section 2.27(d)) among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably (except as otherwise provided by
Section 2.27(d)) among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such
parties.”

 

(d)           Amendment to Section 2.21(c).  Subject to the terms and conditions
of this Amendment, Section 2.21(c) shall be amended by amending and restating
Section 2.21(c) in its entirety as follows:

 

“(c)         Except as otherwise provided by Section 2.27(d), if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans that would result in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.”

 

(e)           Amendment to Section 2.25.  Subject to the terms and conditions of
this Amendment, Section 2.25 shall be amended by amending and restating
Section 2.25 in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Section 2.25       Replacement of Lenders.  If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.20, or if any Lender becomes a Defaulting Lender, or any
Lender (other than SunTrust Bank) fails to consent to any proposed amendment,
modification, termination, waiver or consent with respect to any provision
hereof or of any other Loan Document that requires the unanimous approval of all
of the Lenders, the approval of all of the Lenders affected thereby or the
approval of a class of Lenders, in each case in accordance with the terms of
Section 10.2, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent with respect to the proposed
assignee, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans and participations in Letters of Credit owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts), and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(f)            Amendment to Section 10.2(b).  Subject to the terms and
conditions of this Amendment, Section 10.2(b) shall be amended by amending and
restating Section 10.2(b) in its entirety as follows:

 

“(b)         No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that subject to Section 2.27(a)(ii) no amendment or
waiver shall: (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby; provided, however, that this
clause (iii) shall not apply to the postponement of the date fixed for, or the
waiver of any requirement by the Borrower to make, any optional prepayment under
Section 2.11 (it being understood that such postponement or waiver shall be
effective with the written consent of the Required Lenders), (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions of this Section 10.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; provided further, that no such agreement shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person.  Notwithstanding anything contained herein to
the contrary, this Agreement may be amended and restated without the consent of
any Lender (but with the consent of the Borrower and the Administrative Agent)
if, upon giving effect to such amendment and restatement, such

 

--------------------------------------------------------------------------------


 

Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.”

 

3.             Revolving Commitments.  The Borrower has requested an increase of
the Aggregate Revolving Commitment Amount from $250,000,000 (as in effect prior
to this Amendment) to $500,000,000 (after giving effect to this Amendment) and
as set forth in the Restated Credit Agreement.  The revised Revolving
Commitments of each of the Revolving Lenders under the Restated Credit Agreement
(after giving effect to this Amendment) shall be as set forth in Exhibit B
attached hereto.  In connection with this Amendment, the outstanding Revolving
Loans and participation interests shall be reallocated by causing such fundings
and repayments (which fundings and repayments shall not require the Borrower to
pay any amounts under Section 2.19 of the Existing Credit Agreement or require
any Lender to pay any processing and/or recordation fees) among the Lenders of
Revolving Loans as necessary such that, after giving effect to increases to the
Aggregate Revolving Commitment Amount contemplated hereby, each Lender will hold
Revolving Loans and participation interests based on its Revolving Commitment
percentage (after giving effect to such increases to the Aggregate Revolving
Commitment Amount).

 

4.             Additional Revolving Lenders.  Effective as of the date of this
Amendment, any additional Lenders of Revolving Loans not party to the Existing
Credit Agreement but signatories hereto (the “Additional Revolving Lenders”)
hereby acknowledge, agree and confirm that, by their execution of this
Amendment, they will be deemed to be a party to and a “Revolving Lender” under
the Restated Credit Agreement and shall have all of the obligations of a
Revolving Lender thereunder.

 

5.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment and without affecting in any manner the
rights of the Lenders hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Borrower shall have no rights under this
Amendment, unless and until:

 

(a)           each of the conditions set forth in Section 3.1 of the Restated
Credit Agreement is satisfied (or waived in accordance with Section 10.2 of the
Existing Credit Agreement); and

 

(b)           the Administrative Agent shall have received (i) executed
counterparts of this Amendment from the Borrower, each Revolving Lender under
the Existing Credit Agreement and each Additional Revolving Lender and
(ii) written authorization from the Required Lenders to execute this Amendment
and (iii) Revolving Commitments (as such term is defined in the Restated Credit
Agreement) in an aggregate committed principal amount of at least $500,000,000.

 

6.     Effect of Amendment.  Except as set forth expressly herein, all terms of
the Loan Documents shall be and remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of the Borrower
to the Lenders and the Administrative Agent.  This Amendment shall constitute a
Loan Document for all purposes of the Restated Credit Agreement.

 

7.     Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

--------------------------------------------------------------------------------


 

8.     No Novation.  This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Existing Credit Agreement or an
accord and satisfaction in regard thereto.

 

9.     Costs and Expenses.  The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

 

10.   Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

11.   Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

12.   Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

13.   Severability.  Any provision of this Amendment held to be illegal, invalid
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Signature Pages To Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

TC PIPELINES, LP

 

 

 

By: TC PipeLines GP, Inc.,

 

       its General Partner

 

 

 

 

 

By:

/s/ Steve Becker

 

Name: Steve Becker

 

Title:   President

 

 

 

 

By:

/s/ Rhonda L. Amundson

 

Name: Rhonda L. Amundson

 

Title:   Treasurer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK, as Administrative Agent and a Lender

 

 

 

By:

/s/ Dave Felty

 

Name: Dave Felty

 

Title:   Director

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING INC., as Co-Syndication Agent and as a Lender

 

 

 

 

 

By

/s/ Joseph W Linder

 

Name: Joseph W. Linder

 

Title: Vice President

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agent and as a Lender

 

 

 

 

 

By

/s/ Brian D. Williams

 

Name: Brian D. Williams

 

Title: Authorized Signatory

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND N.V, (CANADA) BRANCH, as a Lender

 

 

 

 

 

By

/s/ David Wright

 

Name: David Wright

 

Title: Head TPM Canada

 

 

 

 

/s/ Shehan J. De Silva

 

 

Shehan J. De Silva

 

 

Vice President

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC, as Co-Documentation Agent

 

 

 

 

 

By

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title:   Associate Director

 

 

 

 

 

By

/s/ Mary E. Evans

 

Name: Mary E. Evans

 

Title:   Attorney-in-Fact

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title:   Associate Director

 

 

 

 

 

By

/s/ Mary E. Evans

 

Name: Mary E. Evans

 

Title:   Attorney-in-Fact

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Lender

 

 

 

 

 

By

/s/ Jennifer Lee-You

 

Name: Jennifer Lee-You

 

Title:  Attorney In Fact

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Managing Agent and as a Lender

 

 

 

 

 

By

/s/ Oliver Schwarz

 

Name: Oliver Schwarz

 

Title:   Director

 

 

 

 

 

By

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title:   Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By

/s/ Oliver Schwarz

 

Name: Oliver Schwarz

 

Title:   Director

 

 

 

 

 

By

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title:   Vice President

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Managing Agent and as a Lender

 

 

 

 

 

By

/s/ S. Hughes

 

Name: S. Hughes

 

Title: Managing Director

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as a Lender

 

 

 

 

 

By

/s/ Yasantha Gunaratna

 

Name: Yasantha Gunaratna

 

Title: Vice President

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Yasantha Gunaratna

 

Name: Yasantha Gunaratna

 

Title: Vice President

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

By

/s/ Rob Mackinnon

 

Name: Rob Mackinnon

 

Title: Senior Vice President Canada Branch

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A., as a Lender

 

 

 

 

 

By

/s/ Art Krasny

 

Name: Art Krasny

 

Title:   Managing Director

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By

/s/ Shelley He

 

Name: Shelley He

 

Title:   Deputy General Manager

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA, as a Lender

 

 

 

 

 

By

/s/ Quynh Nguyen

 

Name: Quynh Nguyen

 

Title: Financing Manager

 

 

 

By

/s/ Joanne Tognarelli

 

Name: Joanne Tognarelli

 

Title: Financing Manager

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Alexander Rea 19168

 

Name: Alexander Rea

 

Title: Director

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NA, as a Lender

 

 

 

 

 

By

/s/ Preeti Bhatnagar

 

Name: Preeti Bhatnagar

 

Title: Authorized Officer

 

[Signature Page to First Amendment to Amended and Restated

Revolving Credit and Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

See Attached Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Execution Version

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND

TERM LOAN AGREEMENT

 

dated as of July 13, 2011

 

among

 

TC PIPELINES, LP

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

SUNTRUST BANK

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

DEUTSCHE BANK SECURITIES INC.,

CITIBANK, N.A.

and

THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH

as Co-Documentation Agents

 

SUNTRUST ROBINSON HUMPHREY, INC.

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

26

Section 1.3.

Accounting Terms and Determination

26

Section 1.4.

Terms Generally

27

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNT AND TERMS OF THE COMMITMENTS

27

Section 2.1.

General Description of Facilities

27

Section 2.2.

Revolving Loans

27

Section 2.3.

Procedure for Borrowings

28

Section 2.4.

Swingline Commitment

28

Section 2.5.

Term Loans

30

Section 2.6.

Funding of Borrowings

30

Section 2.7.

Interest Elections

31

Section 2.8.

Optional Reduction and Termination of Commitments

32

Section 2.9.

Repayment of Loans

32

Section 2.10.

Evidence of Indebtedness

33

Section 2.11.

Optional Prepayments

33

Section 2.12.

Mandatory Prepayments

34

Section 2.13.

Interest on Loans

34

Section 2.14.

Fees

35

Section 2.15.

Computation of Interest and Fees

36

Section 2.16.

Inability to Determine Interest Rates

36

Section 2.17.

Illegality

37

Section 2.18.

Increased Costs

37

Section 2.19.

Funding Indemnity

38

Section 2.20.

Taxes

39

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

Section 2.22.

Letters of Credit

42

Section 2.23.

Increase of Revolving Commitments; Additional Lenders

47

Section 2.24.

Mitigation of Obligations

48

Section 2.25.

Replacement of Lenders

48

Section 2.26.

Extensions of Revolving Commitment Termination Date

49

Section 2.27.

Defaulting Lenders

50

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

53

Section 3.1.

Conditions To Effectiveness

53

 

--------------------------------------------------------------------------------


 

Section 3.2.

Each Credit Event

55

Section 3.3.

Delivery of Documents

55

Section 3.4.

Effect of Amendment and Restatement

55

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

57

Section 4.1.

Existence; Power

57

Section 4.2.

Organizational Power; Authorization

57

Section 4.3.

Governmental Approvals; No Conflicts

57

Section 4.4.

Financial Statements

57

Section 4.5.

Litigation and Environmental Matters

58

Section 4.6.

Compliance with Laws and Agreements

58

Section 4.7.

Investment Company Act, Etc.

58

Section 4.8.

Taxes

58

Section 4.9.

Margin Regulations

59

Section 4.10.

ERISA

59

Section 4.11.

Ownership of Property

59

Section 4.12.

Disclosure

60

Section 4.13.

Labor Relations

60

Section 4.14.

Subsidiaries

60

Section 4.15.

Solvency

60

Section 4.16.

OFAC

60

Section 4.17.

Patriot Act

61

 

 

 

ARTICLE V

 

 

 

 

 

AFFIRMATIVE COVENANTS

61

Section 5.1.

Financial Statements and Other Information

61

Section 5.2.

Notices of Material Events

62

Section 5.3.

Existence; Conduct of Business

62

Section 5.4.

Compliance with Laws, Etc.

63

Section 5.5.

Payment of Obligations

63

Section 5.6.

Books and Records

63

Section 5.7.

Visitation, Inspection, Etc.

63

Section 5.8.

Maintenance of Properties; Insurance

63

Section 5.9.

Use of Proceeds and Letters of Credit

64

Section 5.10.

Maintenance of Tax Status

64

 

 

 

ARTICLE VI

 

 

 

 

 

FINANCIAL COVENANTS

64

Section 6.1.

Leverage Ratio

64

 

 

 

ARTICLE VII

 

 

 

 

 

NEGATIVE COVENANTS

65

 

ii

--------------------------------------------------------------------------------


 

Section 7.1.

Indebtedness

65

Section 7.2.

Negative Pledge

66

Section 7.3.

Fundamental Changes

68

Section 7.4.

Investments, Loans, Etc.

69

Section 7.5.

Restricted Payments

70

Section 7.6.

Transactions with Affiliates

70

Section 7.7.

Restrictive Agreements

70

Section 7.8.

Sale and Leaseback Transactions

71

Section 7.9.

Hedging Transactions

71

Section 7.10.

Certain Amendments to Cash Distribution Policies and Partnership Agreements

72

Section 7.11.

Accounting Changes

72

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT

 

72

Section 8.1.

Events of Default

72

 

 

 

ARTICLE IX

 

 

 

 

 

THE ADMINISTRATIVE AGENT

75

Section 9.1.

Appointment of the Administrative Agent

75

Section 9.2.

Nature of Duties of the Administrative Agent

75

Section 9.3.

Lack of Reliance on the Administrative Agent

76

Section 9.4.

Certain Rights of the Administrative Agent

76

Section 9.5.

Reliance by Administrative Agent

76

Section 9.6.

The Administrative Agent in its Individual Capacity

77

Section 9.7.

Successor Administrative Agent

77

Section 9.8.

Authorization to Execute other Loan Documents

77

Section 9.9.

Co-Documentation Agents; Syndication Agent

78

 

 

 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

78

Section 10.1.

Notices

78

Section 10.2.

Waiver; Amendments

80

Section 10.3.

Expenses; Indemnification

81

Section 10.4.

Successors and Assigns

83

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

86

Section 10.6.

WAIVER OF JURY TRIAL

87

Section 10.7.

Right of Setoff

87

Section 10.8.

Counterparts; Integration

88

Section 10.9.

Survival

88

Section 10.10.

Severability

88

Section 10.11.

Confidentiality

88

Section 10.12.

Interest Rate Limitation

89

Section 10.13.

Patriot Act

89

 

iii

--------------------------------------------------------------------------------


 

Section 10.14.

Non-Recourse to the General Partner and Associated Persons

90

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

-

Applicable Margin and Applicable Percentage Revolving Loans

Schedule II

-

Applicable Margin for Term Loans

Schedule III

-

Commitment Amounts

Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

Schedule 7.6

-

Transactions with Affiliates

 

Exhibits

 

Exhibit A

-

Form of Assignment and Acceptance

 

 

 

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.7

-

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iv)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND

TERM LOAN AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of July 13, 2011, by and among TC
PIPELINES, LP, a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions and lenders from time to time party
hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain of the Lenders (the “Existing Lenders”) and
SunTrust Bank as administrative agent, issuing bank and swingline lender are
parties to that certain Amended and Restated Revolving Credit and Term Loan
Credit Agreement, dated as of February 13, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders established a $250,000,000
revolving credit facility in favor of the Borrower and made a term loan facility
in an aggregate principal amount equal to $700,000,000 available to the
Borrower, of which the Borrower borrowed term loans in the original aggregate
principal amount of $475,000,000 and of which an aggregate principal amount of
$300,000,000 is outstanding on the date hereof (such term loans, the “Existing
Term Loans”);

 

WHEREAS, the Borrower has requested that the Existing Lenders party hereto and
the other Lenders party hereto amend and restate the Existing Credit Agreement
in order to modify certain provisions thereof;

 

WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank to
the extent of their respective Commitments (as defined herein), are willing to
amend and restate the Existing Credit Agreement and to severally establish a
$500,000,000 revolving credit facility, a letter of credit subfacility and a
swingline subfacility in favor of the Borrower and to maintain the outstanding
Existing Term Loans.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that, effective upon the Closing Date, the
Existing Credit Agreement is hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

--------------------------------------------------------------------------------


 

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

 

“Additional Lender” shall have the meaning given to such term in Section 2.23.

 

“Adjusted Cash Flow” shall mean, with reference to any period (I) the
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP, plus (II) to
the extent taken into account in determining such consolidated net income (or
loss), the sum of interest expense, expense for taxes paid or accrued,
depreciation, amortization and extraordinary losses incurred other than in the
ordinary course of business, minus (III) to the extent taken into account in
determining such consolidated net income (or loss), extraordinary gains realized
other than in the ordinary course of business, minus (IV) to the extent taken
into account in determining such consolidated net income (or loss), equity
earnings of any Person in which the Borrower or any of its Subsidiaries has an
interest (which interest does not cause the net income of such Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (V) the aggregate amount of all cash
dividends and other distributions of cash actually received by the Borrower or
any of its consolidated Subsidiaries during such period from any Person in which
the Borrower or any of its consolidated Subsidiaries has an interest (which
interest does not cause the consolidated net income of such other Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (VI) any Material Project EBITDA
Adjustment; provided that for purposes of calculating consolidated net income
and the amount of cash dividends and other distributions of cash for any four
Fiscal Quarter period, if at any time during that period the Borrower or any
Subsidiary shall have consummated an acquisition, consolidated net income and
the amount of cash dividends and other distributions of cash for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
had occurred on the first day of such period.  Notwithstanding the foregoing, it
is agreed that, for purposes of this Agreement:

 

(i) Adjusted Cash Flow of Bison for the four Fiscal Quarter period ending on the
last day of each of the following Fiscal Quarters shall be determined as
follows: (I) for the second Fiscal Quarter of 2011, (X) the sum of
(A) $3,281,494 plus (B) Adjusted Cash Flow of Bison for the second Fiscal
Quarter of 2011 multiplied by (Y) two; (II) for the third Fiscal Quarter of 
2011, (X) the sum of (A) $3,281,494 plus (B) Adjusted Cash Flow of Bison for the
second Fiscal Quarter of 2011 plus (C) Adjusted Cash Flow of Bison for the third
Fiscal Quarter of 2011 multiplied by (Y) four-thirds; and (III) for the fourth
Fiscal Quarter of  2011, the sum of (A) $3,281,494 plus (B) Adjusted Cash Flow
of Bison for the second Fiscal Quarter of 2011 plus (C) Adjusted Cash Flow of
Bison for the third Fiscal Quarter of 2011 plus (D) Adjusted Cash Flow of Bison
for the fourth Fiscal Quarter of 2011; and

 

(ii) Adjusted Cash Flow of GTN LLC for the four Fiscal Quarter period ending on
the last day of each of the following Fiscal Quarters shall be determined as
follows: (I) for the second Fiscal Quarter of 2011, (X) the sum of
(A) $8,869,500 plus (B) Adjusted Cash Flow of GTN LLC for the second Fiscal
Quarter of 2011 multiplied by (Y) two; (II) for the third Fiscal Quarter of 
2011, (X) the sum of (A) $8,869,500 plus (B) Adjusted Cash Flow of GTN LLC for
the second Fiscal Quarter of 2011 plus (C) Adjusted Cash Flow of GTN LLC for the
third Fiscal Quarter of 2011 multiplied by (Y) four-thirds; and (III) for the
fourth Fiscal Quarter of  2011, the

 

2

--------------------------------------------------------------------------------


 

sum of (A) $8,869,500 plus (B) Adjusted Cash Flow of GTN LLC for the second
Fiscal Quarter of 2011 plus (C) Adjusted Cash Flow of GTN LLC for the third
Fiscal Quarter of 2011 plus (D) Adjusted Cash Flow of GTN LLC for the fourth
Fiscal Quarter of 2011.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise, provided, that, for purposes of Section 7.6,
each of Northern Border, GLGT, GTN LLC and Bison shall be deemed to be an
Affiliate of the Borrower as long as it qualifies as a Significant Subsidiary.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $500,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, (i) with respect to interest on
all Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, a percentage per annum determined by reference to the applicable
Rating Category in effect on such date as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the Rating
Category shall be effective on the day on which either rating agency changes its
rating and shall continue until the day prior to the day that a further change
becomes effective, and (ii) with respect to interest on all Term Loans
outstanding on such date a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule II;
provided, that a change in the Applicable Margin resulting from

 

3

--------------------------------------------------------------------------------


 

a change in the Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level V as set forth on Schedule II, in the case
of Term Loans, until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above.  If the Borrower is split-rated and the ratings
differential is (A) one category, the higher of the two ratings will apply,
(B) two categories, the rating which falls between them shall apply or (C) three
or more categories, the rating immediately below the higher of the two ratings
shall apply.  The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to either the applicable Rating Category in effect on such date as set forth on
Schedule I; provided, that a change in the Applicable Percentage resulting from
a change in the Rating Category shall be effective on the day on which either
rating agency changes its rating and shall continue until the day prior to the
day that a further change becomes effective.  If the Borrower is split-rated and
the ratings differential is (A) one category, the higher of the two ratings will
apply, (B) two categories, the rating which falls between them shall apply or
(C) three or more categories, the rating immediately below the higher of the two
ratings shall apply.  The provisions of this definition shall not limit the
rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Acquisition Quarter” shall have the meaning set forth in Section 6.1.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a

 

4

--------------------------------------------------------------------------------


 

reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Bison” shall mean Bison Pipeline LLC, a Delaware limited liability company.

 

“Bison Operating Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Bison Pipeline LLC, dated as of May 3, 2011, as
amended, supplemented, restated or otherwise modified from time to time.

 

“Borrower” shall have the meaning in the introductory paragraph hereof.

 

“Borrower Partnership Agreement” shall mean that certain Second Amended and
Restated Agreement of Limited Partnership of TC PipeLines, LP dated July 1,
2009, as amended, supplemented, restated or otherwise modified from time to
time.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same day and in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, Calgary, Canada or New York, New
York are authorized or required by law to close and (ii) if such day relates to
a borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of any Person, whether common or preferred.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the

 

5

--------------------------------------------------------------------------------


 

Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of voting stock of the General Partner (or other
securities convertible into such voting stock ) (A) representing 50% or more of
the combined voting power of all voting stock of the General Partner or
(B) representing the combined voting power of all voting stock of the General
Partner more than that owned, directly or indirectly, by TransCanada
Corporation; or (ii) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the General Partner; (iii) the General Partner shall for any reason cease to
be the managing general partner of the Borrower, (iv) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
50% of the partnership interests in Northern Border, (v) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
98% of the partnership interests in Tuscarora or (vi) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
46.45% of the partnership interests in GLGT.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the parent company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

6

--------------------------------------------------------------------------------


 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Compliance Certificate” shall mean a certificate executed by a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom (a) all current liabilities
(excluding (i) any current liabilities renewable or extendable at the option of
the obligor to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt), and
(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries for the Borrower’s most recently completed
Fiscal Quarter, prepared in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, for the Borrower and its Subsidiaries for
any period, the aggregate amount of Capital Stock, minority interests, and other
equity accounts (including, without limitation, retained earnings, paid in
capital and accumulated other comprehensive income or loss (but without giving
effect to any non-cash pension and other post-retirement benefits liability
adjustments recorded in accordance with GAAP)) of the Borrower and its
Subsidiaries at such date determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.27(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent in writing, or has stated publicly, that it
does not intend to comply with any such funding obligation hereunder, unless
such writing or public statement states that such position is based on such
Lender’s determination that one or

 

7

--------------------------------------------------------------------------------


 

more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with any applicable Default, will be specifically identified
in such writing or public statement), (iii) any Lender that has defaulted on its
obligation to fund generally under other loan agreements, credit agreements or
other financing agreements, (iv) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender will be conclusive and binding, absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
the Lenders.

 

“Designated Threshold” means, at any time, 5% of Consolidated Net Tangible
Assets at such time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean, for any Person, an amount equal to the sum of
(i) consolidated net income for such period plus (ii) to the extent deducted in
determining consolidated net income for such period, and without duplication,
(A) consolidated interest expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges acceptable to the Administrative Agent determined on a
consolidated basis in accordance with GAAP, in each case for such period.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

8

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Existing Lenders” shall have the meaning set forth in the recitals hereto.

 

“Existing Term Loans” shall have the meaning set forth in the recitals hereto.

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes in each case imposed on (or measured by) its net income by (i) the United
States of America, any state or local taxing authority in the United States of
America, (ii) the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, (iii) in the case of any
Lender, the jurisdiction in which its Applicable Lending Office is located or
(iv) any jurisdiction as a result of a present or former connection between such
Lender, Administrative Agent or other recipient and such jurisdiction (other
than a connection arising from such Lender, Administrative Agent or other
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which any Lender is located,
(c) in the case of a Foreign Lender, any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender under the law applicable at the time such
Foreign Lender becomes a party to this Agreement, (ii) is imposed on amounts
payable to such Foreign Lender under the law applicable at any time that such
Foreign Lender designates a new lending office, other than taxes that have
accrued prior to the designation of such lending office that are otherwise not
Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.20(e), and (d) any backup withholding tax imposed under
Section 3406 of the Code and (e) any Taxes imposed on any “withholdable payment”
to such Lender, Administrative Agent or other recipient as a result of the
failure of such person to satisfy the applicable requirements set forth in
FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (and any successor or comparable provision that is not materially
more onerous) and any present or future Treasury Regulations issued thereunder
or interpretations thereof.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of March 21, 2011,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

10

--------------------------------------------------------------------------------


 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“General Partner” shall mean TC PipeLines GP, Inc. a Delaware corporation.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“GLGT” shall mean Great Lakes Gas Transmission Limited Partnership, a Delaware
limited partnership.

 

“GLGT Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of Great Lakes Gas Transmission Limited
Partnership dated as of February 22, 2007, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“GTN LLC” shall mean Gas Transmission Northwest LLC, a Delaware limited
liability company.

 

“GTN Operating Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Gas Transmission Northwest LLC, dated as of
May 3, 2011, as amended, supplemented, restated or otherwise modified from time
to time.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any common stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations.  The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a

 

12

--------------------------------------------------------------------------------


 

general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indenture Agreement” shall mean that certain Indenture, dated as of June 17,
2011, by and between the Borrower and the Bank of New York Mellon, as trustee.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of (x) one week or two weeks (in each
case, if all of the Lenders can accommodate such interest period), (y) one, two,
three or six months or (z) subject to clause (C) of this definition, nine or
twelve months; provided, that:

 

(A)                              the initial Interest Period for such Borrowing
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of another Type), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(B)                                if any Interest Period would otherwise end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;

 

(C)                                the Borrower shall not be entitled to select
an Interest Period having a duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

 

(D)                               any Interest Period of one month or more which
begins on the last Business Day of a calendar month or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of such calendar month; and

 

(E)                                 no Interest Period may extend beyond the
Revolving Commitment Termination Date.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.

 

13

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and J.P.
Morgan Securities LLC. as joint lead arrangers.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $30,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time (as may be adjusted from
time to time pursuant to Section 2.27(a)).

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its parent company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its parent company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its parent company, or such Lender or its parent company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its parent company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred  solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

14

--------------------------------------------------------------------------------


 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Adjusted Cash Flow for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Term Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for Dollar deposits as of 11:00 a.m.
(London, England time) on the day that is two Business Days prior to the first
day of the Interest Period; provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (New York time) for delivery on the first day of such Interest
Period, for the number of days comprised therein and in an amount comparable to
the amount of the Eurodollar Term Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, and all Compliance Certificates.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border, GLGT, Bison and GTN LLC, taken as a
whole, (ii) the ability of the Borrower  to perform any of its obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender, and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding the Designated Threshold.

 

15

--------------------------------------------------------------------------------


 

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.

 

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

 

(A)                              prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts or tariff-based customers
relating to such Material Project, the creditworthiness of the other parties to
such contracts or such tariff-based customers, and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by the Administrative Agent), which may, at
the Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer):  (i) 90 days or less, 0%, (ii) longer than 90 days, but
not more than 180 days, 25%, (iii) longer than 180 days but not more than 270
days, 50%, and (iv) longer than 270 days, 100%; and

 

(B)                                beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the three
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project (determined in the same
manner as set forth in clause (A) above) for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                                  not later than 30 days prior to the
delivery of any Compliance Certificate required by Section 5.1(c), to the extent
Material Project EBITDA Adjustments will

 

16

--------------------------------------------------------------------------------


 

be made to Adjusted Cash Flow in calculating the Leverage Ratio, the Borrower
shall have delivered to the Administrative Agent written pro forma projections
of EBITDA of the Borrower and its Subsidiaries attributable to such Material
Project, and

 

(b)                                 prior to the date such certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Adjusted Cash Flow of the Borrower and its Subsidiaries for such
period (which total actual Adjusted Cash Flow shall be determined without
including any Material Project EBITDA Adjustments).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Northern Border” shall mean Northern Border Pipeline Company, a Texas general
partnership.

 

“Northern Border Partnership Agreement” shall mean that certain First Amended
and Restated General Partnership Agreement relating to the formation of Northern
Border effective as of August 6, 2006, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

 

“Notice of Borrowing” shall mean any Notice of Revolving Borrowing or Notice of
Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

17

--------------------------------------------------------------------------------


 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) (to the extent payable by the Borrower pursuant
to Section 10.3) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Optional Prepayment Notice” shall have the meaning set forth in Section 2.11.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document;
provided, however that Other Taxes shall not include any such taxes imposed as a
result of a present or former connection between a Lender, the Administrative
Agent or any other recipient of a payment by or on account of any obligation of
the Borrower made hereunder, and any jurisdiction (other than a connection
arising from such Lender, Administrative Agent or other recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall have the meaning set forth in Section 10.13.

 

18

--------------------------------------------------------------------------------


 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean an acquisition by the Borrower or any of its
Subsidiaries of Capital Stock in, or of all or substantially all of the assets
of, another Person that is permitted by this Agreement.

 

“Permitted Encumbrances” shall mean:

 

(i)                                        Liens imposed by law for taxes,
assessments or governmental charges not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(ii)                                     statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and similar Liens arising by operation of
law in the ordinary course of business for amounts overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(iii)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(iv)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(v)                                    judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(vi)                                 customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the Uniform Commercial
Code or common law of banks or other financial institutions where the Borrower
or any of its Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business; and

 

(vii)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

19

--------------------------------------------------------------------------------


 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States or Canada (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States or Canada), in each
case maturing within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper rated at least A-1 (or
its equivalent) by S&P or P-1 (or its equivalent) by Moody’s at the time of
acquisition thereof, and in either case maturing within 360 days from the date
of acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof which
has (a) a combined capital and surplus and undivided profits of not less than
$500,000,000 or (b) has certificates of deposit or other debt obligations rated
at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by Moody’s;

 

(iv)                              fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (i)
above and entered into with a financial institution satisfying the criteria
described in clause (iii) above;

 

(v)                                 mutual funds or similar funds that have at
least 95% of their assets invested in any one or more of the Permitted
Investments described in clauses (i) through (iv) above;

 

(vi)                              demand deposit accounts maintained in the
ordinary course of business at a bank or trust company satisfying the
requirements specified in (a) or (b) of clause (iii) above;

 

(vii)                           any other securities issued or directly and
fully guaranteed or insured by the United States or Canadian government or any
agency or instrumentality thereof, in each case, maturing within one year from
the date of acquisition thereof;

 

(viii)                        investments in any fund that invests exclusively
in investments of the type described in clauses (vii) which fund may also hold
immaterial amounts of cash pending investment and/or distribution; and

 

(ix)                                other cash equivalents and securities
reasonably acceptable to the Administrative Agent.

 

“Permitted Sale-Leaseback Transaction” shall mean a Sale-Leaseback Transaction
entered into by the Borrower or a Subsidiary with respect to a Principal
Property that satisfied any of the following conditions:

 

20

--------------------------------------------------------------------------------


 

(i)                                     the Sale-Leaseback Transaction occurs
within one year from the date of completion of the acquisition of the Principal
Property or the date of the completion of construction, development or
substantial repair or improvement, or commencement of full operations on the
Principal Property, whichever is later;

 

(ii)                                  the Sale-Leaseback Transaction involves a
lease for a period, including renewals, of not more than three years;

 

(iii)                               the Borrower or such Subsidiary would be
entitled to incur Indebtedness secured by a Lien on the Principal Property in a
principal amount equal to or exceeding the net sale proceeds from such
Sale-Leaseback Transaction; or

 

(iv)                              the Borrower or such Subsidiary, within a
270-day period after such Sale-Leaseback Transaction, applies or causes to be
applied an amount not less than the net sale proceeds from such Sale-Leaseback
Transaction to (A) the prepayment, repayment, redemption, reduction or
retirement of Indebtedness of the Borrower or any of its Subsidiaries (other
than Permitted Subordinated Debt), or (B) the investment in another Principal
Property.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
later of the Revolving Commitment Termination Date or the Term Loan Maturity
Date then in effect with no scheduled principal payments permitted prior to such
date and (iii) that is evidenced by an indenture or other similar agreement that
is in a form satisfactory to the Administrative Agent and the Required Lenders.

 

“Permitted Tax Distributions” shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a partnership in an amount not to exceed the aggregate of the
maximum federal and state income tax liability of the partners of the Borrower
(assuming that all of such partners are taxed at the maximum permissible federal
and state rates of such partners or members) attributable to the taxable income
of the Borrower for such taxable year, computed in accordance with the Code.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Principal Property” means, whether currently owned or leased or subsequently
acquired, any pipeline, gathering system, terminal, storage facility, processing
plant or other plant or facility located in the United States of America or any
territory or political subdivision thereof owned or leased by the Borrower or
any of its Subsidiaries and used in transporting, distributing, terminalling,
gathering, treating, processing, marketing or storing natural gas,

 

21

--------------------------------------------------------------------------------


 

natural gas liquids or other hydrocarbons, except (i) any property or asset
consisting of inventories, furniture, office fixtures and equipment (including
data processing equipment), vehicles and equipment used on, or useful with,
vehicles (but excluding vehicles that generate transportation revenues) and (ii)
any such pipeline or other plant or facility that, in the good faith opinion of
the board of directors of the General Partner as evidenced by a resolution of
the board of directors or comparable governing body of the General Partner, is
not material in relation to the activities of the Borrower and its Subsidiaries,
taken as a whole.

 

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans.  In each case, at any time any
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean non-Defaulting
Lenders otherwise meeting the criteria set forth in this definition.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and

 

22

--------------------------------------------------------------------------------


 

governing documents of such Person, and any law, treaty, rule or regulation, or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the General Partner or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, treasurer, vice president of
finance or controller of the General Partner.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule III, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee,  or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or deceased
pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) July 13,
2016 or such later date approved by the Required Lenders in accordance with
Section 2.26, (ii) the date on which the Aggregate Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all Revolving
Loans outstanding under this Agreement have been declared or have automatically
become due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“Sale-Leaseback Transaction” shall have the meaning provided in Section 7.8.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Significant Subsidiary” shall have the meaning specified in Article 1, Rule
1-02(w) of Regulation S-X of the Securities Exchange Act of 1934 as of the
Effective Date, provided, that, even if Northern Border, GLGT, GTN LLC or Bison
would not otherwise constitute a Subsidiary of the Borrower, each of Northern
Border, GLGT, GTN LLC and Bison shall be deemed to be a Significant Subsidiary
of the Borrower if it would otherwise qualify as a Significant Subsidiary under
Article 1, Rule 1-02(w) of Regulation S-X as of the Closing Date.

 

23

--------------------------------------------------------------------------------


 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.  For the avoidance of doubt, Northern Border, GLGT,
GTN LLC and Bison are not Subsidiaries of the Borrower as of the Closing Date.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans (as may be adjusted from time to time pursuant to
Section 2.27(a)).

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment.

 

24

--------------------------------------------------------------------------------


 

“Swingline Rate” shall mean the Base Rate, or such other interest rate (and with
respect to a Swingline Loan that is a Eurodollar Loan, for any Interest Period)
as may be mutually agreed between the Swingline Lender and the Borrower.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TC GL ILP” shall mean TC GL Intermediate Limited Partnership, a Delaware
limited partnership.

 

“TC GL Partnership Agreement” shall mean that certain Agreement of Limited
Partnership relating to the formation of TC GL ILP effective as of December 22,
2006, as amended, supplemented, restated or otherwise modified from time to
time.

 

“TC PipeLines ILP” shall mean TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership.

 

“TC PipeLines ILP Partnership Agreement” shall mean that certain Amended and
Restated Agreement of Limited Partnership relating to the formation of TC
PipeLines ILP effective as of May 28, 1999, as amended, supplemented, restated
or otherwise modified from time to time.

 

“Termination Date” shall mean the date that no Loan, Note or LC Exposure remains
outstanding and unpaid, no amount remains available to be drawn under any Letter
of Credit (unless such Letter of Credit is cash collateralized or supported by a
letter of credit on terms and in amount acceptable to the Administrative Agent),
no other amount is owing to any Lender or the Administrative Agent hereunder or
under any of the other Loan Documents (except contingent indemnification
obligations or expense reimbursement obligations to the extent no claim giving
rise thereto has been asserted) and the Revolving Commitments have been
terminated.

 

“Term Loan” shall have the meaning set forth in Section 2.5.

 

“Term Loan Maturity Date” shall mean, with respect to the Term Loans, the
earlier of (i) December 12, 2011 or (ii) the date on which the principal amount
of all outstanding Term Loans have been declared or automatically have become
due and payable (whether by acceleration or otherwise).

 

25

--------------------------------------------------------------------------------


 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender executed in connection with the Existing Credit Agreement.

 

“Total Capitalization” shall mean at any date, the sum of Consolidated Net Worth
and Consolidated Total Funded Debt of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

 

“Tuscarora” shall mean Tuscarora Gas Transmission Company, a Nevada general
partnership.

 

“Tuscarora ILP” shall mean TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership.

 

“Tuscarora ILP Partnership Agreement” shall mean that certain Agreement of
Limited Partnership relating to the formation of Tuscarora ILP effective as of
July 19, 2000, as amended supplemented, restated or otherwise modified from time
to time.

 

“Tuscarora Partnership Agreement” shall mean that certain Amended and Restated
General Partnership Agreement relating to the formation of Tuscarora effective
as of December 13, 2010, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising the Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.                                Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g. a “Revolving Loan” or “Term Loan”) or by Type (e.g. a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”).  Borrowings also may be classified and referred to by
Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or
by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

 

Section 1.3.                                Accounting Terms and Determination. 
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately

 

26

--------------------------------------------------------------------------------


 

before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

Section 1.4.                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.  All actions required to
be undertaken by the Borrower under the Loan Documents shall be undertaken by
the Borrower through the General Partner.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                General Description of Facilities. 
Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.22, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect; and (v) each Term Loan
Lender severally agrees to maintain the Existing Term Loans.

 

Section 2.2.                                Revolving Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans, ratably in proportion to its Pro Rata Share, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount.  During the Availability

 

27

--------------------------------------------------------------------------------


 

Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default or any of the other conditions in Section 3.2 shall not have
been satisfied.

 

Section 2.3.                                Procedure for Borrowings.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing” or a “Notice of
Borrowing”), each such Notice of Borrowing to be delivered (x) prior to
11:00 a.m. (New York time) on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. (New York time) three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period).  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request.  The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $5,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans made
pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six.  Promptly following the receipt of a Notice
of Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

 

Section 2.4.                                Swingline Commitment.

 

(a)                                  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.

 

(b)                                 The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Swingline Borrowing substantially in the form of Exhibit 2.4 attached
hereto (“Notice of Swingline Borrowing”) prior to 12:00 p.m. (New York time) on
the requested date of each Swingline Borrowing.  Each Notice of Swingline
Borrowing shall be irrevocable and shall specify: (i) the principal amount of
such Swingline Loan, (ii) the date of such Swingline Loan (which shall be a
Business Day) and (iii) the account of the Borrower to which the proceeds of
such Swingline Loan should be credited.  The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline

 

28

--------------------------------------------------------------------------------


 

Borrowing.  Each Swingline Loan shall accrue interest at the Swingline Rate and
shall have an Interest Period (subject to the definition thereof) as agreed
between the Borrower and the Swingline Lender.  The aggregate principal amount
of each Swingline Loan shall be not less than $100,000 or a larger multiple of
$50,000, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. (New York time) on the requested date of such
Swingline Loan.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole discretion, may, on behalf of the Borrower (which
hereby irrevocably authorizes and directs the Swingline Lender to act on its
behalf), give a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders (including the Swingline Lender) to make Base Rate Loans
in an amount equal to the unpaid principal amount of any Swingline Loan.  Each
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.6, which will be used solely for the repayment of such
Swingline Loan.

 

(d)                                 If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Pro Rata Share thereof on the date
that such Base Rate Borrowing should have occurred.  On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender.  If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.

 

(e)                                  Each Lender’s obligation to make a Base
Rate Loan pursuant to Section 2.4(c) or to purchase the participating interests
pursuant to Section 2.4(d) shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by the Borrower, the Administrative
Agent or any Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof (i) at the Federal Funds Rate until the second Business Day after such
demand and (ii) at the Base Rate at all times thereafter.  Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents.  In addition, such Lender
shall be deemed to have assigned any and all

 

29

--------------------------------------------------------------------------------


 

payments made of principal and interest on its Loans and any other amounts due
to it hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section 2.4, until such amount has been purchased in full.

 

Section 2.5.                                Term Loans.  As of the date hereof,
the Existing Term Loans in an aggregate principal amount of $300,000,000 are
outstanding and shall be “Term Loans” for all purposes of this Agreement.  The
interest period applicable to any Existing Term Loan bearing interest at the
Eurodollar Rate under the Existing Credit Agreement shall continue to remain
applicable to such Term Loan under this Agreement until such Term Loan is
continued or converted in accordance with the terms of this Agreement.  The
Borrower shall be entitled to prepay Term Loans in accordance with the
provisions hereof, but once repaid or prepaid, Term Loans may not be
reborrowed.  The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof.

 

Section 2.6.                                Funding of Borrowings.

 

(a)                                  Each Lender will make available each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer in immediately available funds by 1:00 p.m. (New York time) to the
Administrative Agent at the Payment Office; provided, that the Swingline Loans
will be made as set forth in Section 2.4.  The Administrative Agent will make
such Revolving Loans available to the Borrower by promptly crediting the amounts
that it receives, in like funds by 3:00 pm (New York time) on such proposed
date, to an account maintained by the Borrower with the Administrative Agent or
at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. (New York time) one (1) Business
Day prior to the date of a Borrowing, in the case of a Eurodollar Borrowing, or
prior to 1:00 p.m. (New York time) on the day of a Borrowing, in the case of a
Base Rate Borrowing, which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

30

--------------------------------------------------------------------------------


 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

Section 2.7.                                Interest Elections.

 

(a)                                  Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing, and in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Notice of Borrowing.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.7.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall NOT apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.7, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) that is to be converted or continued, as the case may
be, (x) prior to 10:00 a.m. (New York time) on the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. (New York
time) three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”.  If any such Notice of Continuation/Conversion requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month.  The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/ Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
continue such Borrowing for an Interest Period of one (1) month.  No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented

 

31

--------------------------------------------------------------------------------


 

in writing.  No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.8.                                Optional Reduction and Termination
of Commitments.

 

(a)                                  Unless previously terminated, all Revolving
Commitments, Swingline Commitments and LC Commitments shall terminate on the
Revolving Commitment Termination Date.

 

(b)                                 Upon at least one (1) Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent, the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders.  Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment and the LC
Commitment shall result in a proportionate reduction (rounded to the next lowest
integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.  A notice of termination or reduction of the Commitments delivered
by the Borrower shall be irrevocable; provided that any such notice may state
that it is conditioned upon the effectiveness of other credit facilities or
acquisitions or the receipt of net proceeds from the issuance of Capital Stock
or incurrence of Indebtedness by the Borrower, in which case such notice may be
revoked by the Borrower giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent on or prior to the date for
termination or reduction specified in the termination or reduction notice if
such condition is not satisfied.

 

Section 2.9.                                Repayment of Loans.

 

(a)                                  The outstanding principal amount of all
Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 

(b)                                 The principal amount of each Swingline
Borrowing shall be due and payable (together with accrued and unpaid interest
thereon) on the earlier of (i) the last day of the Interest Period applicable to
such Borrowing and (ii) the Revolving Commitment Termination Date.

 

(c)                                  The outstanding balance of all Term Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Term Loan Maturity Date.

 

32

--------------------------------------------------------------------------------


 

Section 2.10.                         Evidence of Indebtedness.  (a)  Each
Lender shall maintain in accordance with its usual practice appropriate records
evidencing the Indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable thereon and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the Revolving Commitment of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and the Interest Period applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.7, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.7, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. 
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

 

(b)                                 At the request of any Lender (including the
Swingline Lender) at any time, the Borrower agrees that it will execute and
deliver to such Lender a Revolving Credit Note  and/or a Term Note and, in the
case of the Swingline Lender only, a Swingline Note, payable to the order of
such Lender.

 

Section 2.11.                         Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing) (an “Optional Prepayment
Notice”) to the Administrative Agent no later than (i) in the case of prepayment
of any Eurodollar Borrowing, 11:00 a.m. (New York time)  not less than three
(3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. (New York time) on the date of such prepayment.  Upon
receipt of any Optional Prepayment Notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment.  Each Optional Prepayment Notice
shall be irrevocable and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that any such Optional Prepayment Notice may state that such Optional
Prepayment Notice is conditioned upon the effectiveness of other credit
facilities or acquisitions or the receipt of net proceeds from the issuance of
Capital Stock or incurrence of Indebtedness by the Borrower, in which case, such
Optional Prepayment Notice may be revoked by the Borrower giving written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
on or prior to the date for prepayment specified in such Optional Prepayment
Notice if such condition is not satisfied.  If an Optional Prepayment Notice is
given and has not been revoked by the Borrower in accordance with the proviso to
the immediately preceding sentence, the aggregate amount specified in such
Optional Prepayment Notice shall be due and payable on the date designated in
such Optional Prepayment Notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day

 

33

--------------------------------------------------------------------------------


 

of an Interest Period applicable thereto, the Borrower shall also pay all
amounts required pursuant to Section 2.19.  Each partial prepayment of any Loan
(other than a Swingline Loan) shall be in an amount that would be permitted in
the case of an advance of a Revolving Borrowing of the same Type pursuant to
Section 2.2 or in the case of a Swingline Loan pursuant to Section 2.4.  Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing, and in the case of a prepayment of Term Loans, to principal
installments in inverse order of maturity.

 

Section 2.12.                         Mandatory Prepayments.  If at any time the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, as reduced pursuant to Section 2.8 or otherwise, the Borrower
shall immediately repay Swingline Loans and Revolving Loans in an amount equal
to such excess, together with all accrued and unpaid interest on such excess
amount and any amounts due under Section 2.19.  Each prepayment shall be applied
first to the Swingline Loans to the full extent thereof, second to the Base Rate
Loans to the full extent thereof, and finally to Eurodollar Loans to the full
extent thereof.  If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure.  Such account shall be administered in accordance with
Section 2.22(g) hereof.

 

Section 2.13.                         Interest on Loans.

 

(a)                                  The Borrower shall pay interest on each
Base Rate Loan at the Base Rate in effect from time to time and on each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan, plus, in each case, the Applicable Margin in effect from
time to time.

 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Swingline Rate in effect from time to time.

 

(c)                                  While an Event of Default exists or after
acceleration, at the option of the Required Lenders, the Borrower shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate in effect for Base Rate Loans, plus an additional 2% per
annum.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Loans shall be payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Commitment Termination Date or
the Term Loan Maturity Date, as the case may be.  Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Term Loan

 

34

--------------------------------------------------------------------------------


 

Maturity Date, as the case may be.  Interest on each Swingline Loan (other than
a Swingline Loan that is a Base Rate Loan which shall be payable as set forth
above) shall be payable on the maturity date of such Loan, which shall be the
last day of the Interest Period applicable thereto, and on the Revolving
Commitment Termination Date.  Interest on any Loan which is converted into a
Loan of another Type or which is repaid or prepaid shall be payable on the date
of such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof.  All Default Interest shall be payable on
demand.

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.14.                         Fees.

 

(a)                                  The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon in writing by the Borrower and the Administrative Agent,
including for the avoidance of doubt, fees described in the Fee Letter.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (subject to
Section 2.27(a)(i) in the case of a Defaulting Lender) a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I) on the daily amount by which the Revolving
Commitment of such Lender exceeds such Lender’s Revolving Credit Exposure during
the Availability Period.

 

(c)                                  [Reserved]

 

(d)                                 The Borrower agrees to pay (i) quarterly in
arrears to the Administrative Agent, for the account of each Lender, a letter of
credit fee with respect to its participation in each Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurodollar
Loans then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including without limitation
any LC Exposure that remains outstanding after the Revolving Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is Cash Collateralized, supported by a letter of
credit on terms acceptable to the Issuing Bank, or irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.

 

35

--------------------------------------------------------------------------------


 

(e)                                  The Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, the upfront fee
previously agreed upon by the Borrower and the Administrative Agent as described
in the Fee Letter, which shall be due and payable on the Closing Date.

 

(f)                                    Accrued fees under paragraph (b) above
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2011 and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided further, that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.

 

Section 2.15.                         Computation of Interest and Fees.

 

All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365/366 days, as the case may be,
and all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed).  Each determination by the Administrative Agent
of an interest amount or fee hereunder shall be made in good faith and, except
for manifest error, shall be final, conclusive and binding for all purposes.

 

Section 2.16.                         Inability to Determine Interest Rates.  If
prior to the commencement of any Interest Period for any Eurodollar Borrowing,

 

(i)                                        the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period, or

 

(ii)                                     the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBO Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.

 

36

--------------------------------------------------------------------------------


 

Section 2.17.                         Illegality.  If, after the date of this
Agreement, any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund any Eurodollar Loan and such Lender shall so promptly
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Revolving Loans, or to continue or convert outstanding Loans as
or into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date.  Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

 

Section 2.18.                         Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBO Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

(ii)                                  impose on any Lender or on the Issuing
Bank or the eurodollar interbank market any other condition affecting this
Agreement or any Eurodollar Loans made by such Lender or any Letter of Credit or
any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered; provided, that amounts paid under this Section 2.18(a) shall be
without duplication of amounts paid under Section 2.20 and shall not include
Excluded Taxes (including any amounts attributable to any change in the rate of
any Excluded Tax) payable by a Lender or Issuing Bank.

 

37

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital (or on the capital of
such Lender’s or the Issuing Bank’s parent corporation) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of such Lender’s or the Issuing Bank’s parent corporation with respect to
capital adequacy) then, from time to time, within five (5) Business Days after
receipt by the Borrower of written demand by such Lender (with a copy thereof to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation, as
the case may be, specified in paragraph (a) or (b) of this Section 2.18 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.  The Borrower shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within 10 days
after receipt thereof.

 

(d)                                 Except as provided in Section 2.18(e),
failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 2.18, the Borrower shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section 2.18 for any amounts incurred prior to
the date that such Lender or the Issuing Bank notifies the Borrower of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.

 

Section 2.19.                         Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the

 

38

--------------------------------------------------------------------------------


 

Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section 2.19 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.20.                         Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20 for Indemnified Taxes or Other
Taxes) the Administrative Agent, any Lender or the Issuing Bank, as the case may
be, shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within five (5) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. 
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related

 

39

--------------------------------------------------------------------------------


 

participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP, in each case, establishing a
complete exemption from U.S. federal withholding tax with respect to payments
made under this Agreement.  Each such Foreign Lender shall deliver to the
Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation).  In addition,
such Foreign Lender shall deliver such forms evidencing a complete exemption
from withholding tax under the Code or any treaty to which the United States is
a party, promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender.  Each such Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time that it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
Internal Revenue Service for such purpose).

 

(f)                                    For any period with respect to which a
Foreign Lender has failed to provide the Borrower with the appropriate form,
certificate or other document described in Section 2.20(e) (other than if such
failure is due to a Change in Law, occurring subsequent to the date on which a
form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Foreign Lender shall not be entitled to the
additional payment or indemnification under Section 2.20(a) or (c) with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Borrower
shall take such steps as the Foreign Lender shall reasonably request to assist
the Foreign Lender to recover such Taxes.

 

(g)                                 If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid amounts pursuant to this
Section 2.20, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.20 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-

 

40

--------------------------------------------------------------------------------


 

of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant governmental authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such governmental authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

(h)                                 If a payment made to a Foreign Lender under
this Agreement or any other Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Foreign Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Foreign Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law, such documentation as is prescribed by FATCA.

 

Section 2.21.                         Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.18,
2.19 or 2.20, or otherwise) prior to 12:00 noon (New York time) on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off or counterclaims.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at the
Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably  among the parties entitled thereto in accordance with
the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or

 

41

--------------------------------------------------------------------------------


 

participations in LC Disbursements or Swingline Loans that would result in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4(c) and (d), 2.6(a),
2.21(d), 2.22(d) or (e) or 10.3(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.22.                         Letters of Credit.

 

(a)                                  During the Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
Section 2.22(d), agrees to issue, at the request of the Borrower, Letters of
Credit for the account of the Borrower or the Borrower’s Subsidiaries on

 

42

--------------------------------------------------------------------------------


 

the terms and conditions hereinafter set forth; provided, that (i) each Letter
of Credit shall expire on the earlier of (A) the date one year after the date of
issuance of such Letter of Credit (or in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $100,000; and (iii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance (A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount.  Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit. 
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

 

(c)                                  At least two Business Days prior to the
issuance of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit
(1) directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
Section 2.22(a) or that one or more conditions specified in Article III are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit in accordance
with the Issuing Bank’s usual and customary business practices.

 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that

 

43

--------------------------------------------------------------------------------


 

any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to such LC Disbursement.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank for any LC Disbursements
paid by the Issuing Bank in respect of such drawing, without presentment, demand
or other formalities of any kind.  Unless the Borrower shall have notified the
Issuing Bank and the Administrative Agent prior to 11:00 a.m. (New York time) on
the Business Day immediately prior to the date on which such drawing is honored
that the Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable.  The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6.  The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank. 
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(f)                                    To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to paragraphs (d) or (e) of this
Section on the due date therefor, such Lender shall pay interest to the Issuing
Bank (through the Administrative Agent) on such amount from such

 

44

--------------------------------------------------------------------------------


 

due date to the date such payment is made at a rate per annum equal to the
Federal Funds Rate; provided, that if such Lender shall fail to make such
payment to the Issuing Bank within three (3) Business Days of such due date,
then, retroactively to the due date, such Lender shall be obligated to pay
interest on such amount at the rate set forth in Section 2.13(c).

 

(g)                                 If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Lenders, an amount in cash equal to the
LC Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Section 8.1.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this paragraph. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents. 
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(h)                                 Promptly following the end of each calendar
quarter, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
outstanding at the end of such Fiscal Quarter.  Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                        Any lack of validity or
enforceability of any Letter of Credit or this Agreement;

 

45

--------------------------------------------------------------------------------


 

(ii)                                     The existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                                  Any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)                                 Payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                    Any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.22, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder;
or

 

(vi)                                 The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

46

--------------------------------------------------------------------------------


 

(j)                                     Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable laws, performance under Letters of Credit by the Issuing Bank, its
correspondents, and the beneficiaries thereof will be governed by (i) either
(x) the rules of the “International Standby Practices 1998” (ISP98) (or such
later revision as may be published by the Institute of International Banking
Law & Practice on any date any Letter of Credit may be issued) or (y) the
rules of the “Uniform Customs and Practices for Documentary Credits” (2007
Revision), International Chamber of Commerce Publication No. 600 (or such later
revision as may be published by the International Chamber of Commerce on any
date any Letter of Credit may be issued) and (ii) to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 10.5.

 

Section 2.23.                         Increase of Revolving Commitments;
Additional Lenders.

 

(a)                                  So long as no Event of Default has occurred
and is continuing, from time to time after the Closing Date, Borrower may, upon
at least 20 days’ prior written notice to the Administrative Agent (who shall
promptly provide a copy of such notice to each Lender), propose to increase the
Revolving Commitments by up to an additional $250,000,000 (the amount of any
such increase, the “Additional Commitment Amount”), by designating one or more
other banks or financial institutions (which may be, but need not be, one or
more of the existing Lenders) which at the time agree to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment and in
the case of any other such Person (an “Additional Lender”) become a party to
this Agreement; provided, however, that any bank or financial institution that
is not then an existing Lender under this Agreement must be acceptable to the
Administrative Agent, which acceptance shall not be unreasonably withheld or
delayed.  The sum of the increases in the Revolving Commitments of the existing
Lenders pursuant to this subsection (a) plus the Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Additional Commitment Amount.  No Lender (or any successor thereto) shall
have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents, and any decision
by a Lender to increase its Revolving Commitment shall be made in its sole
discretion independently from any other Lender.

 

(b)                                 An increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.23 shall become effective upon
the receipt by the Administrative Agent of a supplement or joinder in form and
substance reasonably satisfactory to the Administrative Agent executed by the
Borrower, by each Additional Lender and by each other Lender whose Revolving
Commitment is to be increased, setting forth the new Revolving Commitments of
such Lenders and setting forth the agreement of each Additional Lender to become
a party to this Agreement and to be bound by all the terms and provisions
hereof, together with Notes evidencing such increase in the Revolving
Commitments as may be requested by any such Lenders and Additional Lenders, and
such evidence of appropriate corporate authorization on the part of the General
Partner on behalf of the Borrower with respect to the increase in the Revolving
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Revolving Commitments as the Administrative Agent may reasonably
request.

 

(c)                                  Upon the acceptance of any such supplement
or joinder by the Administrative Agent, the Revolving Commitments shall
automatically be increased by the amount of the Revolving Commitments added
through such supplement or joinder and Schedule

 

47

--------------------------------------------------------------------------------


 

III shall automatically be deemed amended to reflect the Revolving Commitments
of all Lenders after giving effect to the addition of such Revolving
Commitments.

 

(d)                                 Upon any increase in the aggregate amount of
the Revolving Commitments pursuant to this Section 2.23 that is not pro rata
among all Lenders, (x) within five Business Days, in the case of any Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the
Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Revolving Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.

 

Section 2.24.                         Mitigation of Obligations.  If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.18 or Section 2.20, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

Section 2.25.                         Replacement of Lenders.  If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority of the account
of any Lender pursuant to Section 2.20, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent with respect to the proposed
assignee, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans and participations in Letters of Credit owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

48

--------------------------------------------------------------------------------


 

Section 2.26.                         Extensions of Revolving Commitment
Termination Date.

 

After the first anniversary of the Closing Date and at least 45 days prior to
the scheduled Revolving Commitment Termination Date then in effect, the Borrower
may (but in no event more than once per year or twice during the term of this
Agreement), by written notice to the Administrative Agent, request that the
scheduled Revolving Commitment Termination Date then in effect be extended for a
twelve-month period, effective as of a date selected by the Borrower (the
“Extension Effective Date”); the Extension Effective Date shall be at least 45
days, but not more than 60 days, after the date such extension request is
received by the Administrative Agent (the “Extension Request Date”).  Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender thereof.  If a Lender agrees, in its individual and sole discretion,
to so extend its Revolving Credit Commitment, as applicable, (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so no later than 15 days after the Extension Request Date (or
such later date to which the Borrower and the Administrative Agent shall agree),
and the Administrative Agent shall promptly thereafter notify the Borrower of
such Extending Lender’s agreement to extend its Revolving Credit Commitment (and
such agreement shall be irrevocable until the Extension Effective Date).  The
Revolving Credit Commitment of any Lender that fails to accept or respond to the
Borrower’s request for extension of the Revolving Commitment Termination Date (a
“Declining Lender”) shall be terminated on the Revolving Commitment Termination
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Revolving Commitment Termination Date the Borrower shall
pay in full the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement.  The Administrative Agent shall promptly notify each Extending Lender
of the aggregate Commitments of the Declining Lenders.  Each Extending Lender
may offer to increase its respective Commitment by an amount not to exceed the
aggregate amount of the Declining Lenders’ Commitments, and such Extending
Lender shall deliver to the Administrative Agent a notice of its offer to so
increase its Commitment no later than 30 days after the Extension Request Date
(or such later date to which the Borrower and the Administrative Agent shall
agree), and such offer shall be irrevocable until the Extension Effective Date. 
To the extent the aggregate amount of additional Commitments that the Extending
Lenders offer pursuant to the preceding sentence exceeds the aggregate amount of
the Declining Lenders’ Commitments, such additional Commitments shall be reduced
on a pro rata basis.  To the extent the aggregate amount of Commitments that the
Extending Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right but not the obligation to require any Declining Lender to
(and any such Declining Lender shall) assign in full its rights and obligations
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.04, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this

 

49

--------------------------------------------------------------------------------


 

Agreement and (iii) any such assignment shall be effective on the date on or
before such Extension Effective Date as may be specified by the Borrower and
agreed to by the respective New Lenders and Extending Lenders, as the case may
be, and the Administrative Agent.  If, but only if, Extending Lenders and New
Lenders, as the case may be, have agreed to provide Commitments in an aggregate
amount greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 3.2 are met, the Termination Date in effect with respect to such
Extending Lenders and New Lenders shall be extended by twelve months.

 

Section 2.27.                         Defaulting Lenders.

 

(a)                                  If a Revolving Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

 

(i)                                     fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.14(b);

 

(ii)                                  (A) such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and (B) notwithstanding Section 10.2, any such Defaulting Lender shall not have
the right to vote on or consent to any amendment or waiver under this Agreement
if such amendment or waiver does not (x) disproportionately in an adverse manner
affect the rights of such Defaulting Lender, or (y) increase or extend such
Defaulting Lender’s Commitment hereunder or reduce the principal owed to such
Defaulting Lender or extend the final maturity thereof; provided, that any
amendment to this clause (B) shall require the consent of all Lenders, including
any Defaulting Lenders;

 

(iii)                               the LC Exposure and the Swingline Exposure
of such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective no later than one (1) Business Day after
the Administrative Agent has actual knowledge that such Revolving Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments (calculated as if the
Defaulting Lender’s Revolving Commitment was reduced to zero and each
Non-Defaulting Lender’s Revolving Commitment had been increased
proportionately); provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation; and

 

(iv)                              to the extent that any portion (the
“unreallocated portion”) of the LC Exposure and the Swingline Exposure of any
Defaulting Lender cannot be reallocated pursuant to clause (i) above for any
reason, the Borrower will, not later than ten (10) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender), do any combination of the following: (x) Cash Collateralize
the obligations of the Borrower to the Issuing Bank or the Swingline Lender in
respect of such LC Exposure or such Swingline Exposure, as the case may be, in
an

 

50

--------------------------------------------------------------------------------


 

amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and the Swingline Exposure of such Defaulting Lender, (y) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (z) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

(b)                                 If the Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their discretion
that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, the LC Exposure and the Swingline Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment, and such
Lender will purchase at par such portion of outstanding Revolving Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure of the Lenders
to be on a pro rata basis in accordance with their respective Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the
foregoing).  If any cash collateral has been posted with respect to the LC
Exposure or the Swingline Exposure of such Defaulting Lender, the Administrative
Agent will promptly return such cash collateral to the Borrower; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; provided, further, that except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend, extend, renew or
increase any Letter of Credit, and the Swingline Lender will not be required to
fund any Swingline Loans, as applicable, unless it is satisfied that 100% of the
related LC Exposure and Swingline Exposure after giving effect thereto is fully
covered or eliminated by any combination satisfactory to the Issuing Bank or the
Swingline Lender, as the case may be, of the following:

 

(i)                                        in the case of a Defaulting Lender,
the Swingline Exposure and the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders as provided in subsection (a)(i) of
this Section;

 

(ii)                                     in the case of a Defaulting Lender,
without limiting the provisions of subsection (a)(iv) of this Section, the
Borrower Cash Collateralizes its reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at

 

51

--------------------------------------------------------------------------------


 

least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit or
such Swingline Loan, or the Borrower makes other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; and

 

(iii)                                  in the case of a Defaulting Lender, the
Borrower agrees that the face amount of such requested Letter of Credit or the
principal amount of such requested Swingline Loan will be reduced by an amount
equal to the unreallocated, non-Cash Collateralized portion thereof as to which
such Defaulting Lender would otherwise be liable, in which case the obligations
of the Non-Defaulting Lenders in respect of such Letter of Credit or such
Swingline Loan will, subject to the limitation in the proviso below, be on a pro
rata basis in accordance with the Commitments of the Non-Defaulting Lenders, and
the pro rata payment provisions of Section 2.21 will be deemed adjusted to
reflect this provision; provided that the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reduction.

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall, unless the Administrative
Agent determines that such application entails a material risk of violation of
applicable law or order, be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the Issuing Bank hereunder; third, to Cash Collateralize for the
benefit of the Issuing Bank such Defaulting Lender’s LC Exposure; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize such Defaulting
Lender’s LC Exposure with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment

 

52

--------------------------------------------------------------------------------


 

shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as the Revolving Credit Exposure of each Lender is held in accordance with
such Lender’s Commitment without giving effect to Section 2.27(a)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.27(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.                                Conditions To Effectiveness. The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letter of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2).

 

(a)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including upfront fees for the Lenders and reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Joint Lead Arrangers.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following:

 

(i)                                     a counterpart of this Agreement signed
by or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

 

(ii)                                  duly executed Revolving Credit Notes
payable to each Lender and the Swingline Note payable to the Swingline Lender,
in each case, only if requested by such Lender at least one (1) Business Day
prior to the Closing Date;

 

(iii)                               delivery of updated lien searches in form
and substance reasonably satisfactory to the Administrative Agent;

 

(iv)                              a certificate of the Secretary or Assistant
Secretary of the General Partner in the form of Exhibit 3.1(b)(iv), attaching
and certifying copies of (x) the bylaws, the partnership agreement, or
comparable organizational documents and authorizations of the Borrower and the
General Partner and (y) resolutions of the board of directors or comparable
governing body of the General Partner and the General Partner on behalf of the
Borrower, authorizing the execution, delivery and performance of the Loan
Documents by the Borrower;

 

53

--------------------------------------------------------------------------------


 

(v)                                    certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of the Borrower and
the General Partner, together with certificates of good standing or existence,
as may be available from the Secretary of State of the jurisdiction of
organization of the Borrower and the General Partner, and each other
jurisdiction where the Borrower is required to be qualified to do business as a
foreign corporation;

 

(vi)                                 a certificate signed by a Responsible
Officer, certifying the name, title and true signature of each officer of the
General Partner executing the Loan Documents on behalf of the Borrower to which
the Borrower is a party;

 

(vii)                              a favorable written opinion of counsel to the
Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower and the General Partner, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request;

 

(viii)                           a certificate in the form of
Exhibit 3.1(b)(viii), dated the Closing Date and signed by a Responsible
Officer, certifying that (v) all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law or by any Contractual Obligation of the
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby have been obtained , and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing, (w) no Default or Event of
Default exists, (x) no default or event of default exists in respect of any
Material Indebtedness, (y) all representations and warranties of the Borrower
set forth in the Loan Documents are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) and
(z) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

 

(ix)                                   a certificate, dated the Closing Date and
signed by the chief financial officer of the General Partner, confirming that
the Borrower is Solvent before and after giving effect to the transactions
contemplated to occur on the Closing Date; and

 

(x)                                   the Administrative Agent shall have
received financial projections of the Borrower and its Subsidiaries through the
2015 Fiscal Year which will be prepared on a pro forma basis to give effect to
the transactions contemplated hereunder and to the acquisition by the Borrower
(through its Subsidiaries) on May 3, 2011 of 25% of the Capital Stock of each of
Bison and GTN LLC and will include consolidated income statements (with clearly
noted levels of adjusted cash flow prepared in accordance with Regulation S-X
under the Securities Act of 1933, as amended, and with such further adjustments
in form and substance reasonably satisfactory to the Administrative Agent, in

 

54

--------------------------------------------------------------------------------


 

each case, which levels shall be consistent in all material respects with the
pro forma schedule of sources and uses and the financial projections provided to
the Administrative Agent on or prior to the date of the execution of the
Commitment Letter), consolidated balance sheets and consolidated cash flow
statements, a pro forma schedule of sources and uses and a pro forma
consolidated balance sheet of the Borrower as at the Closing Date, all of which
will be in form and substance and at levels reasonably satisfactory to the
Administrative Agent (it being recognized by the Administrative Agent that any
projections and forecasts provided to the Administrative Agent or the Joint Lead
Arranger by the Borrower in good faith and based upon reasonable assumptions are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results); and

 

(xi)                                   to the extent requested by the
Administrative Agent, the Administrative Agent shall have received, a reasonable
time prior to the Closing Date, all documentation and other information with
respect to the Borrower and the General Partner that the Administrative Agent
reasonably believes is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

Section 3.2.                                Each Credit Event.  The obligation
of each Lender to make a Loan and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a)                                  at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of the
Borrower set forth in the Loan Documents (other than the representations and
warranties set forth in Section 4.4(b)) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, extension or renewal of such Letter of Credit, in each case
before and after giving effect thereto; and

 

(c)                                  the Borrower shall have delivered the
required Notice of Borrowing;

 

Each Loan and each issuance, amendment, extension or renewal of any Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

Section 3.3.                                Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article III, unless otherwise specified, shall be delivered
to the Administrative Agent for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts or copies for each of the Lenders and
shall be in form and substance reasonably satisfactory in all respects to the
Administrative Agent.

 

Section 3.4.                                Effect of Amendment and
Restatement.  Upon this Agreement becoming effective pursuant to Section 3.1,
from and after the Closing Date:  all terms and

 

55

--------------------------------------------------------------------------------


 

conditions of the Existing Credit Agreement and any other “Loan Document” as
defined therein, as amended and restated by this Agreement and the other Loan
Documents being executed and delivered on the Closing Date, shall be and remain
in full force and effect, as so amended and restated, and shall constitute the
legal, valid, binding and enforceable obligations of the parties thereto to the
Lenders and the Administrative Agent.  Without limiting the generality of the
foregoing:

 

(a)                                  the terms and conditions of the Existing
Credit Agreement shall be amended and restated as set forth herein and, as so
amended and restated, shall be amended and restated in their entirety, but shall
be amended and restated only with respect to the rights, duties and obligations
among the Borrower, the Lenders and the Administrative Agent accruing from and
after the Closing Date;

 

(b)                                 this Agreement shall not in any way release
or impair the rights, duties or Obligations created pursuant to the Existing
Credit Agreement or any other Loan Document or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties and Obligations are assumed, ratified and affirmed by the
Borrower;

 

(c)                                  all indemnification obligations of the
Borrower under the Existing Credit Agreement and any other Loan Documents shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of the Lenders, the Administrative Agent, and
any other Person indemnified under the Existing Credit Agreement or any other
Loan Document at any time prior to the Closing Date;

 

(d)                                 the Obligations incurred under the Existing
Credit Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged, extinguished or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Obligations or any of the other rights, duties and
obligations of the parties hereunder;

 

(e)                                  the execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; and

 

(f)                                    any and all references in the Loan
Documents to the Existing Credit Agreement shall, without further action of the
parties, be deemed a reference to the Existing Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended or
amended and restated from time to time hereafter.

 

56

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                                Existence; Power.  The Borrower and
each of its Subsidiaries (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.2.                                Organizational Power;
Authorization.  The execution, delivery and performance by the Borrower of the
Loan Documents to which it is a party are within the Borrower’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, general partner action. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document to
which the Borrower is a party, when executed and delivered by the Borrower, will
constitute, valid and binding obligations of the Borrower, enforceable against
it in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3.                                Governmental Approvals; No
Conflicts.  The execution, delivery and performance by the Borrower of this
Agreement, and of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (b) will not violate any Requirements of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
(if any) created under the Loan Documents.

 

Section 4.4.                                Financial Statements.

 

(a)                                  The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2010 and the related consolidated statements of income,
partners’ equity and cash flows for the Fiscal Year then ended audited by KPMG
LLP and (ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2011, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer.  Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently

 

57

--------------------------------------------------------------------------------


 

applied, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii).

 

(b)                                 Since December 31, 2010, there have been no
changes with respect to the Borrower, its Subsidiaries, Northern Border, GLGT,
and to the Borrower’s knowledge Bison and GTN LLC which have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.

 

Section 4.5.                                Litigation and Environmental
Matters.

 

(a)                                  No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)                                 Except for the matters set forth on Schedule
4.5 and except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6.                                Compliance with Laws and
Agreements.  The Borrower and each Subsidiary is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.7.                                Investment Company Act, Etc. 
Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith, except those as have
been obtained or made and are in full force and effect.

 

Section 4.8.                                Taxes.  The Borrower and its
Subsidiaries and each other Person for whose taxes the Borrower or any
Subsidiary is liable have timely filed or caused to be filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and

 

58

--------------------------------------------------------------------------------


 

reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

Section 4.9.                                Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that violates the provisions of the Regulation U. 
Neither the Borrower nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

 

Section 4.10.                         ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  With respect to the Plans,
(a) the present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and (b) the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, where the liability, if any, in (a) or (b) above
could reasonably be expected to result in a Material Adverse Effect.

 

Section 4.11.                         Ownership of Property.  Except as could
not reasonably be expected to result in a Material Adverse Effect:

 

(a)                                  Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement.  All leases that individually or in the
aggregate are material to the business or operations of the Borrower and its
Subsidiaries are valid and subsisting and are in full force.

 

(b)                                 Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

 

(c)                                  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks of loss
or damage of the kinds customarily carried by companies in the same or similar
businesses operating in the same or similar locations, which may include self-

 

59

--------------------------------------------------------------------------------


 

insurance, if determined by the Borrower to be reasonably prudent and consistent
with business practices as in effect on the date hereof.

 

Section 4.12.                         Disclosure.  The Borrower has disclosed to
the Lenders all agreements, instruments, and corporate or other restrictions to
which the Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  None of the reports
(including without limitation all reports that the Borrower is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not materially
misleading;

 

Section 4.13.                         Labor Relations.  There are no strikes,
lockouts or other material labor disputes or grievances against the Borrower or
any of its Subsidiaries, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries, and no significant unfair
labor practice, charges or grievances are pending against the Borrower or any of
its Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.                         Subsidiaries.  Schedule 4.14 attaches a
true and complete organizational chart of the Borrower and all of its
Subsidiaries (including the ownership of Northern Border, Tuscarora, GLGT, Bison
and GTN LLC), in each case as of the Closing Date, which Schedule the Borrower
shall update upon notice to the Administrative Agent promptly following the
completion of any material Permitted Acquisition and promptly following the
incorporation, organization or formation of any material Subsidiary.

 

Section 4.15.                         Solvency.  After giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement, the Borrower and the Borrower together with its Subsidiaries taken as
a whole will be Solvent.

 

Section 4.16.                         OFAC.  The Borrower (i) is not a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does not
knowingly engage in any dealings or transactions prohibited by Section 2 of such
executive order, or is not otherwise knowingly associated with any such person
in any manner violative of Section 2 of such executive order, or (iii) is not a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

 

60

--------------------------------------------------------------------------------


 

Section 4.17.                         Patriot Act.  The Borrower is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 5.1.                                Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent and each
Lender:

 

(a)                                  as soon as available and in any event
within 105 days after the end of each Fiscal Year of the Borrower, a copy of the
annual audited financial statements for such Fiscal Year for the Borrower and
its Subsidiaries, containing a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, partners’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by KPMG LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of any Fiscal
Year of the Borrower, an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such Fiscal Quarter and the related
unaudited consolidated and consolidating statements of income and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous Fiscal Year;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a Compliance
Certificate; and

 

61

--------------------------------------------------------------------------------


 

(d)                                 promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower’s obligation to deliver the financial statements referred
to in clauses (a) and (b) shall be deemed satisfied upon the filing of such
financial statements in the EDGAR system and the giving by the Borrower of
notice to the Lenders and the Administrative Agent as to the public availability
of such financial statements from such source (which notice may be included in
the Compliance Certificate delivered pursuant to clause (c) above).

 

Section 5.2.                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                  the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, since the
Closing Date, could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding the Designated
Threshold; and

 

(e)                                  the occurrence of any default or event of
default, or the receipt by the Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, in respect of any
Material Indebtedness of the Borrower or any of its Subsidiaries.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.                                Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its (a) legal existence; provided, that nothing in this
Section 5.3(a) shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3 and (b) its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
except for any failure to preserve, renew or maintain any such right, license,
permit,

 

62

--------------------------------------------------------------------------------


 

privilege, franchise, patent, copyright, trademark or trade name as could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.4.                                Compliance with Laws, Etc. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA and OSHA, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.5.                                Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay and discharge at
or before maturity, all of its obligations and liabilities (including without
limitation all taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make any such payment
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.                                Books and Records. The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

 

Section 5.7.                                Visitation, Inspection, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, permit at any
reasonable time and from time to time and upon reasonable notice, the
Administrative Agent or any of its agents or representatives, to (i) permit the
Administrative Agent or any representatives thereof to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and (ii) use commercially reasonable efforts
to provide for the Administrative Agent or any representatives thereof (in the
presence of representatives of the Borrower) to meet with the independent
certified public accountants; provided, however, if an Event of Default has
occurred and is continuing, no prior notice  of such visit or inspection shall
be required of the Borrower and its Subsidiaries; provided, further, that any
such visits or inspections shall be subject to such conditions as the Borrower
and each of its Subsidiaries shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that neither the
Borrower nor any Subsidiary shall be required to disclose to the Administrative
Agent or any representatives thereof any information which is subject to the
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or which is prevented from disclosure pursuant to a
confidentiality agreement with third parties.

 

Section 5.8.                                Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, except as
could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound

 

63

--------------------------------------------------------------------------------


 

and reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations, which may include
self-insurance, if determined by the Borrower to be reasonably prudent and
consistent with business practices as in effect on the date hereof.

 

Section 5.9.                                Use of Proceeds and Letters of
Credit.  The Borrower will use the proceeds of all Loans to refinance existing
Indebtedness, pay related fees and expenses, finance working capital needs and
capital expenditures and for other general corporate purposes of the Borrower
and its Subsidiaries, including future possible acquisitions and future possible
drop-downs of assets into the Borrower.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.  All Letters of Credit will be used for general
corporate purposes.

 

Section 5.10.                         Maintenance of Tax Status.  To the extent
permitted by Requirements of Law, the Borrower shall take all action necessary
to prevent the Borrower from being, and will take no action which would have the
effect of causing the Borrower to be, treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 6.1.                                Leverage Ratio.  The Borrower and
its Subsidiaries will maintain on a consolidated basis as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2011, a
Leverage Ratio of not greater than 5.00:1.00 (the “Required Threshold”);
provided, however, that if the Borrower consummates one or more Permitted
Acquisitions, then the Required Threshold shall be increased to 5.50 to 1.00 for
(i) the Fiscal Quarter in which such acquisition occurs (the “Acquisition
Quarter”) and (ii) the two (2) Fiscal Quarters following the Acquisition
Quarter, and shall be decreased to 5.00 to 1.00 as of the last day of each
Fiscal Quarter thereafter (unless subsequently increased pursuant to this
proviso in connection with another Permitted Acquisition); provided, however
that in determining compliance with the Leverage Ratio, Permitted Subordinated
Debt in an amount not to exceed $300,000,000 shall not be included in such
calculation.  The Borrower’s compliance with this requirement shall be
calculated on a rolling four quarter basis, measured on the last day of each
Fiscal Quarter.  For purposes of the foregoing, to the extent Consolidated Total
Funded Debt includes outstanding amounts under Hybrid Securities, then a portion
of the amount of such Hybrid Securities not to exceed a total of 15% of Total
Capitalization may be excluded from Consolidated Total Funded Debt (the
“Excluded Hybrid Securities”).

 

64

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 7.1.                                Indebtedness.  The Borrower will not
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except (“Permitted Indebtedness”):

 

(a)                                  Indebtedness of the Subsidiaries of the
Borrower listed in Schedule 7.1 and existing on the date of this Agreement and
extensions, renewals, refinancings and replacements thereof; provided that
(A) the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced plus the amount of fees, expenses,
premiums and accrued interest paid in connection with such refinancing and
(B) the final maturity of such refinancing debt is not shorter than the maturity
of the Indebtedness being replaced;

 

(b)                                 endorsements of checks or drafts in the
ordinary course of business;

 

(c)                                  Indebtedness of the Subsidiaries of the
Borrower resulting from loans made by the Borrower to a Subsidiary or loans made
by a Subsidiary to another Subsidiary;

 

(d)                                 other Indebtedness of the Subsidiaries of
the Borrower (excluding Indebtedness otherwise permitted in this Section 7.1)
which does not exceed $50,000,000 outstanding at any time in the aggregate;

 

(e)                                  Permitted Subordinated Debt;

 

(f)                                    Guarantees of the Subsidiaries of the
Borrower in respect of Permitted Indebtedness of other Subsidiaries of the
Borrower or Guarantees of the Subsidiaries of the Borrower in respect of
Indebtedness of the Borrower permitted by this Agreement;

 

(g)                                 Indebtedness of any Person which becomes a
Subsidiary of the Borrower after the Closing Date and extensions, renewals,
refinancings and replacements thereof; provided that (A) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced plus the amount of reasonable fees, expenses, premiums and
accrued interest paid in connection with such refinancing and (B) the final
maturity of such refinancing debt is not shorter than the maturity of the
Indebtedness being replaced; provided further, that (1) such Indebtedness exists
at the time such Person becomes a Subsidiary and is not created or incurred in
contemplation of or in connection with such Person becoming a Subsidiary and
(2) no Default or Event of Default exists at the time such Person becomes a
Subsidiary and immediately after such Person becomes a Subsidiary; and

 

(h)                                 Hedging Obligations arising under Hedging
Transactions permitted by Section 7.9;

 

65

--------------------------------------------------------------------------------


 

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred shares or other preferred partnership, limited liability company or
other equity interests that (i) mature or are mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by the Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Revolving Commitment Termination Date.

 

Section 7.2.                                Negative Pledge.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired, except:

 

(a)                                  Permitted Encumbrances;

 

(b)                                 any Liens on any property or asset of the
Borrower or any Subsidiary existing on the Closing Date set forth on Schedule
7.2; provided, that such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary;

 

(c)                                  purchase money Liens upon or in any fixed
or capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
this Agreement, (ii) such Lien attaches to such asset concurrently or within one
(1) year after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the original cost of acquiring,
constructing or improving such fixed or capital assets;

 

(d)                                 any Lien (i) existing on any asset of any
Person at the time such Person becomes a Subsidiary of the Borrower,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Subsidiary of the Borrower or (iii) existing on any
asset prior to the acquisition thereof by the Borrower or any Subsidiary of the
Borrower; provided, that any such Lien was not created in the contemplation of
any of the foregoing and any such Lien secures only those obligations which it
secures on the date that such Person becomes a Subsidiary or the date of such
merger or the date of such acquisition;

 

(e)                                  extensions, renewals, or replacements of
any Lien referred to in paragraphs (a) through (f) of this Section 7.2;
provided, that the principal amount of the Indebtedness secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby;

 

(f)                                    any right which any municipal or
governmental body or agency may have by virtue of any franchise, license,
contract or status to purchase or designate a purchaser of, or order the sale
of, any property of the Borrower or any Subsidiary upon payment of reasonable

 

66

--------------------------------------------------------------------------------


 

compensation therefor or to terminate any franchise, license or other rights or
to regulate the property and business of the Borrower or any Subsidiary;

 

(g)                                 Liens on cash and cash equivalents granted
pursuant to master netting agreements entered into in the ordinary course of
business in connection with Hedging Transactions; provided that (i) the
transactions secured by such Liens are governed by standard International Swaps
and Derivatives Association, Inc. (“ISDA”) documentation, and (ii) such Hedging
Transactions consist of derivative transactions contemplated to be settled in
cash and not by physical delivery and are designed to minimize the risk of
fluctuations in oil and gas prices, interest rates or foreign currency rates
with respect to the Borrower’s and its Subsidiaries’ operations in the ordinary
course of its business;

 

(h)                                 Liens pursuant to master netting agreements
entered into in the ordinary course of business in connection with Hedging
Transactions, in each case pursuant to which the Borrower or any Subsidiary of
the Borrower, as a party to such master netting agreement and as pledgor,
pledges or otherwise transfers to the other party to such master netting
agreement, as pledgee, in order to secure the Borrower’s or such Subsidiary’s
obligations under such master netting agreement, a Lien upon and/or right of set
off against, all right, title, and interest of the pledgor in any obligations of
the pledgee owed to the pledgor, together with all accounts and general
intangibles and payment intangibles in respect of such obligations and all
dividends, interest, and other proceeds from time to time received, receivable,
or otherwise distributed in respect of, or in exchange for, any or all of the
foregoing;

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.1(g);

 

(j)                                     Liens not otherwise permitted by this
Section 7.2 if at the time of, and after giving effect to, the creation or
assumption of any such Lien, the aggregate of all obligations of the Borrower
and its Subsidiaries secured by any Liens not otherwise permitted hereby,
together with all net sale proceeds from Sale-Leaseback Transactions (other than
Sale-Leaseback Transactions described in clauses (i), (ii) and (iv) in the
definition of “Permitted Sale-Leaseback Transaction”), does not exceed 15% of
Consolidated Net Tangible Assets at any one time outstanding; and

 

(k)                                  Liens securing Indebtedness pursuant to the
Indenture Agreement; provided, however, in the event the obligations outstanding
under the Indenture Agreement (the “Indenture Obligations”) are equally and
ratably secured, the Borrower shall cause all of the Obligations outstanding
hereunder to be equally and ratably secured with, or prior to, such Indenture
Obligations so long as such Indenture Obligations shall be so secured.

 

For purposes of making the calculation in paragraph (j) above, with respect to
any such secured obligations of a non-wholly-owned Subsidiary with no recourse
to the Borrower or any wholly-owned Subsidiary thereof, only that portion of the
aggregate principal amount of such secured obligations reflecting the Borrower’s
pro rata ownership interest in such non-wholly-owned Subsidiary shall be
included in making such calculation.

 

67

--------------------------------------------------------------------------------


 

Section 7.3.                                Fundamental Changes.

 

(a)                                  The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate into any other Person, or permit
any other Person to merge into or consolidate with it, or sell, lease, transfer
or otherwise dispose of (in a single transaction or a series of transactions)
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the Capital Stock of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, then (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to another Subsidiary, and
(iv) any Subsidiary may sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
Capital Stock of its Subsidiaries or may liquidate or dissolve if the Borrower
determines in good faith that such sale, lease, transfer, disposition,
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided, however, that in no event
shall any such merger, consolidation, sale, transfer, lease or other disposition
whether or not otherwise permitted by this Section 7.3 have the effect of
releasing the Borrower from any of its obligations and liabilities under this
Agreement or the other Loan Documents.

 

(b)                                 So long as Northern Border is a Significant
Subsidiary of the Borrower, the Borrower shall not provide its consent to, or
vote to, permit Northern Border to lease, sell or otherwise dispose of its
assets to any other Person except: (i) sales of inventory, investments, and
other assets in the ordinary course of business, (ii) leases, sales or other
dispositions of its assets that, together with all other assets of Northern
Border previously leased, sold or disposed of (other than disposed of pursuant
to this Section 7.3(b)) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
substantial portion of the assets of Northern Border, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of Northern Border, and
(v) as permitted pursuant to the Northern Border Partnership Agreement as in
effect on the Closing Date.

 

(c)                                  So long as GLGT is a Significant Subsidiary
of the Borrower, the Borrower shall not provide its consent to, or vote to,
permit GLGT to lease, sell or otherwise dispose of its assets to any other
Person except: (i) sales of inventory, investments, and other assets in the
ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of GLGT previously leased, sold or
disposed of (other than disposed of pursuant to this Section 7.3(c)) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a substantial portion of the assets of
GLGT, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of GLGT, and (v) as permitted pursuant to the GLGT Partnership
Agreement as in effect on the Closing Date.

 

68

--------------------------------------------------------------------------------


 

(d)                                 So long as Bison is a Significant Subsidiary
of the Borrower, the Borrower shall not provide its consent to, or vote to,
permit Bison to lease, sell or otherwise dispose of its assets to any other
Person except: (i) sales of inventory, investments, and other assets in the
ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of Bison previously leased, sold or
disposed of (other than disposed of pursuant to this Section 7.3(d)) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a substantial portion of the assets of
Bison, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of Bison and (v) as permitted pursuant to the Bison Operating
Agreement as in effect on the Closing Date.

 

(e)                                  So long as GTN LLC is a Significant
Subsidiary of the Borrower, the Borrower shall not provide its consent to, or
vote to, permit GTN LLC to lease, sell or otherwise dispose of its assets to any
other Person except: (i) sales of inventory, investments, and other assets in
the ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of GTN LLC previously leased, sold
or disposed of (other than disposed of pursuant to this Section 7.3(e)) during
the twelve-month period ending with the month in which any such lease, sale or
other disposition occurs, do not constitute a substantial portion of the assets
of GTN LLC, (iii) sales of assets which are concurrently leased back,
(iv) dispositions of assets which are obsolete or no longer used or useful in
the business of GTN LLC and (v) as permitted pursuant to the GTN Operating
Agreement as in effect on the Closing Date.

 

(f)                                    The Borrower shall not engage in any
business activity except (i) the direct or indirect ownership of Capital Stock
of TC PipeLines ILP, TC GL ILP and Tuscarora ILP, (ii) the ownership or
operation of energy infrastructure assets and/or (iii) such activities as may be
incidental or related thereto.  Neither TC PipeLines ILP, TC GL ILP, nor
Tuscarora ILP shall, and the Borrower shall not permit any of its Subsidiaries
to, engage, directly or indirectly, in any business activity not related to the
ownership or operation of energy infrastructure assets.

 

Section 7.4.                                Investments, Loans, Etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

(a)                                  Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

(b)                                 Permitted Investments;

 

(c)                                  Guarantees constituting Indebtedness
permitted by Section 7.1;

 

69

--------------------------------------------------------------------------------


 

(d)                                 loans or advances to employees, officers or
directors of the Borrower or any Subsidiary in the ordinary course of business
for travel, relocation and related expenses; provided, however, that the
aggregate amount of all such loans and advances does not exceed $1,000,000 at
any one time outstanding;

 

(e)                                  Accounts receivable or other indebtedness
and extensions of trade credit which arose in the ordinary course of such
Person’s business;

 

(f)                                    Prepaid expenses of such Person incurred
and prepaid in the ordinary course of business;

 

(g)                                 Endorsements of instruments for deposit or
collection in the ordinary course of business;

 

(h)                                 Hedging Transactions permitted by
Section 7.9; and

 

(i)                                     Investments permitted by Section 7.3(f).

 

Section 7.5.                                Restricted Payments.  The Borrower
will not, and will not permit its Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any dividend on any class of its Capital
Stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by Subsidiaries of the Borrower solely in shares of any
class of its Capital Stock, (ii) Restricted Payments made by any Subsidiary to
the Borrower or to another Subsidiary, on at least a pro rata basis with any
other holders of its Capital Stock if such Subsidiary is not wholly owned by the
Borrower and other wholly owned Subsidiaries, (iii) so long as no Event of
Default has occurred and is continuing, distributions on the Limited Partnership
Units and General Partners’ interests in accordance with the Borrower
Partnership Agreement, (iv) Permitted Tax Distributions, and (v) payments made
with respect to Permitted Subordinated Debt to the extent allowed by the terms
of the agreements entered into connection therewith, which agreements shall have
been approved by the Administrative Agent and the Required Lenders.

 

Section 7.6.                                Transactions with Affiliates. 
Except as set forth in Schedule 7.6, the Borrower will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) any Restricted Payment permitted by Section 7.5 and
(c) any Investment permitted by Section 7.4.

 

Section 7.7.                                Restrictive Agreements.  The
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now

 

70

--------------------------------------------------------------------------------


 

owned or hereafter acquired, to secure any obligations owing under the Loan
Documents, except by indentures or other agreements governing Indebtedness of
the Borrower requiring that such Indebtedness be secured by an equal and ratable
Lien with any Lien that may be granted to secure any obligations owing under the
Loan Documents, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that the
foregoing shall not apply to (i) restrictions or conditions imposed by law or
by this Agreement or any other Loan Document or any loan or credit agreement or
indenture governing Indebtedness not prohibited by this Agreement,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) customary provisions in leases restricting the assignment
thereof, (iv) any such covenant contained in a Contractual Obligation granting
or relating to a particular Lien permitted by this Agreement which affects only
the property that is the subject of such Lien, (v) restrictions which are not
more restrictive than those contained in this Agreement and are contained in any
documents governing any Indebtedness incurred after the Closing Date and
permitted in accordance with the provisions of this Agreement, (vi) in the case
of any joint venture, customary restrictions in such person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreement or (vii) any agreement in effect at the time a Person first became a
Subsidiary, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary and such agreement only
applies to Subsidiaries of such Person.

 

Section 7.8.                                                        Sale and
Leaseback Transactions.  The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any Principal Property, whether now owned or hereinafter
acquired, and thereafter rent or lease such Principal Property or other property
that it intends to use for substantially the same purpose or purposes as the
Principal Property sold or transferred (any such arrangement, a “Sale-Leaseback
Transaction”), other than Permitted Sale-Leaseback Transactions.

 

Section 7.9.                                Hedging Transactions.  The Borrower
will not, and will not permit any of the Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any common stock or
any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness but shall be deemed to exclude any Hedging
Transaction in which the Borrower hedges the issuance price of its Limited
Partnership Units in connection with an anticipated offering of additional
Limited Partnership Units) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

71

--------------------------------------------------------------------------------


 

Section 7.10.                         Certain Amendments to Cash Distribution
Policies and Partnership Agreements.  The Borrower agrees that it shall not
consent to, or vote in favor of, or, in the case of any of the following that is
applicable to a Subsidiary, permit, any amendment of (a) the cash distribution
policies of the Borrower, TC PipeLines ILP, TC GL ILP, Tuscarora ILP, Northern
Border, GLGT, GTN LLC, Bison or Tuscarora in any manner which would materially
adversely affect the rights and remedies of the Lenders under and in connection
with this Agreement, the Notes or any other Loan Document; or (b) the Borrower
Partnership Agreement, the TC PipeLines ILP Partnership Agreement, the Tuscarora
ILP Partnership Agreement, the Northern Border Partnership Agreement, the TC GL
Partnership Agreement, the GLGT Partnership Agreement, the GTN Operating
Agreement, the Bison Operating Agreement or the Tuscarora Partnership Agreement
in any manner which would (i) have a material adverse effect on the rights and
remedies of the Lenders under and in connection with this Agreement, the Notes
or any other Loan Document; or (ii) result in a Material Adverse Effect.

 

Section 7.11.                         Accounting Changes.  The Borrower will
not, and will not permit any of its Subsidiaries to, make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or of any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower in or in connection with this
Agreement or any other Loan Document and any amendments or modifications hereof
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Sections 5.1, 5.2, or 5.3(a) or
Articles VI or VII; or

 

(e)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) above) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of

 

72

--------------------------------------------------------------------------------


 

(i) any Responsible Officer becomes aware of such failure, or (ii) written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(f)                                    the Borrower or any of its Significant
Subsidiaries (whether as primary obligor or as guarantor or other surety) shall
fail to pay any principal of, or premium or interest on, (i) any Material
Indebtedness that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; (ii) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or (iii) (A) there occurs under any Hedging
Transaction an Early Termination Date (as defined in such Hedging Transaction)
resulting from an event of default under such Hedging Transaction as to which
the Borrower or any of its Significant Subsidiaries is the Defaulting Party (as
defined in such Hedging Transaction) and the value owed by the Borrower or any
of its Significant Subsidiaries as a result thereof is greater than
(individually or collectively) the Designated Threshold and such amount is not
paid when due under such Hedging Transaction, or (B) there occurs under any
Hedging Transaction an Early Termination Date (as defined in such Hedging
Transaction) resulting from any Termination Event (as so defined) under such
Hedging Transaction as to which the Borrower or any of its Significant
Subsidiaries is an Affected Party (as defined in such Hedging Transaction) and
the value owed by the Borrower or any of its Significant Subsidiaries as a
result thereof is greater than (individually or collectively) the Designated
Threshold and such amount is not paid when due under such Hedging Transaction;
or

 

(g)                                 the General Partner, the Borrower or any of
its Significant Subsidiaries shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of them or
any substantial part of their property, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 8.1, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the General Partner, the Borrower or any of its Significant
Subsidiaries or for a substantial part of their assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any partnership action for the purpose of effecting any of the
foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, the Borrower
or any of its Significant Subsidiaries or their debts, or any substantial part
of their assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or

 

73

--------------------------------------------------------------------------------


 

other similar official for the General Partner, the Borrower or any of its
Significant Subsidiaries or for a substantial part of their assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i)                                     the General Partner, the Borrower or any
of its Significant Subsidiaries shall admit in writing its inability to pay, or
shall fail to pay, its debts as they become due; or

 

(j)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower or any of its Significant Subsidiaries in an aggregate amount
exceeding the Designated Threshold; or

 

(k)                                  any judgment or order for the payment of
money in excess of the Designated Threshold in the aggregate shall be rendered
against the Borrower or any of its Significant Subsidiaries, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 8.1(k) if
and for so long as (i) the amount of such judgment or order is covered (subject
to customary deductibles) by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A-” by A.M. Best Company, has been notified of, and has
not denied coverage of, the amount of such judgment or order; or

 

(l)                                     any non-monetary judgment or order shall
be rendered against the Borrower or any of its Significant Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, and there shall
be a period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(m)                               a Change in Control shall occur or exist.

 

then, and in every such event (other than an event with respect to the General
Partner, the Borrower or any of its Significant Subsidiaries described in clause
(g) or (h) of this Section 8.1) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other

 

74

--------------------------------------------------------------------------------


 

Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                Appointment of the Administrative
Agent.

 

(a)                                  Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, that the Issuing Bank shall
have all the benefits and immunities (i) provided to the Administrative Agent in
this Article with respect to any acts taken or omissions suffered by the Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.                                Nature of Duties of the
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be

 

75

--------------------------------------------------------------------------------


 

liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3.                                Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders, the Swingline
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.4.                                Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.                                Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall

 

76

--------------------------------------------------------------------------------


 

not be liable for any action taken or not taken by it in accordance with the
advice of such counsel, accountants or experts.

 

Section 9.6.                                The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                                Successor Administrative Agent.

 

(a)                                  The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.7 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

Section 9.8.                                Authorization to Execute other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents other than this Agreement.

 

77

--------------------------------------------------------------------------------


 

Section 9.9.                                Co-Documentation Agents; Syndication
Agent.  Each Lender hereby designates Deutsche Bank Securities Inc., Citibank,
N.A. and The Royal Bank of Scotland N.V., (Canada) Branch as Co-Documentation
Agents and agrees that the Co-Documentation Agents shall have no duties or
obligations under any Loan Documents to any Lender or the Borrower.  Each Lender
hereby designates JPMorgan Chase Bank, N.A. as Syndication Agent and agrees that
the Syndication Agent shall have no duties or obligations under any Loan
Documents to any Lender or the Borrower.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                         Notices.

 

(a)                                  Written Notices.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

To the Borrower:

 

TC PipeLines, LP

 

 

c/o TC PipeLines GP

 

 

450-1 Street SW

 

 

Calgary, AB T2P5H1

 

 

Attention:  Corporate Secretary

 

 

Telecopy Number:  403.920.2467

 

 

 

With a copy to:

 

TC PipeLines, LP

 

 

c/o TC PipeLines GP

 

 

450-1 Street SW

 

 

Calgary, AB T2P5H1

 

 

Attention:  Vice President and Treasurer

 

 

Telecopy Number:  403.920.2358

 

 

 

To the Administrative Agent:

 

SunTrust Bank

 

 

303 Peachtree Street, N.E./24th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention:  David Stephenson

 

 

Telecopy Number: (404) 230-5528

 

78

--------------------------------------------------------------------------------


 

With a copy to:

 

SunTrust Bank Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention:  Doug Weltz

 

 

Telecopy Number:  (404) 221-2001; and

 

 

 

 

 

King & Spalding LLP

 

 

100 N. Tryon Street, Suite 3900

 

 

Charlotte, North Carolina 28202

 

 

Attention:  Todd Holleman

 

 

Telecopy Number:  (704) 503-2622

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

25 Park Place, N.E. / Mail Code 3706 / 10th Floor

 

 

Atlanta, Georgia 30303

 

 

Attention: Standby Letter of Credit Dept.

 

 

Telecopy Number: (404) 588-8129

 

 

 

To the Swingline Lender:

 

SunTrust Bank Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention:  Doug Weltz

 

 

Telecopy Number:  (404) 221-2001; and

 

 

 

To any other Lender:

 

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notice of Borrowing, any Notice of
Conversion/Continuation, and any notice provided under Section 5.2 or 5.3
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.

 

(ii)                                     Any agreement of the Administrative
Agent and the Lenders herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person believed by it to be a Person authorized by the Borrower to give
such notice and the Administrative Agent and Lenders shall not have

 

79

--------------------------------------------------------------------------------


 

any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent or the Lenders in reliance upon such
telephonic or facsimile notice.  The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(B) notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 10.2.                         Waiver; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between the Borrower and
the Administrative Agent or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or any other Loan

 

80

--------------------------------------------------------------------------------


 

Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Loan Documents, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person.  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.

 

Section 10.3.                         Expenses; Indemnification.

 

(a)                                  The Borrower shall pay (i) all reasonable,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in

 

81

--------------------------------------------------------------------------------


 

connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 10.3, or
in connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Borrower shall only be responsible for reimbursing the legal
fees and expenses of one outside counsel for the Administrative Agent, the
Issuing Bank and the Lenders.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid to the Administrative Agent, the Issuing Bank
or the Swingline Lender under clauses (a) or(b) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

82

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

 

(e)                                  All amounts due under this Section 10.3
shall be payable promptly after written demand therefor.

 

Section 10.4.                         Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)  Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall

 

83

--------------------------------------------------------------------------------


 

not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.

 

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

 

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

 

(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this

 

84

--------------------------------------------------------------------------------


 

Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed to by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Bank sell participations to any Person (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders, Issuing Bank and Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

(e)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following to the extent affecting such Participant:  (i) increase
the Commitment of such Lender, (ii) reduce the principal amount of any Loan
owing to, or any participation in an LC Disbursement or Swingline Loan held by,
such Lender or reduce the rate of interest thereon, or reduce any fees payable
to such Lender hereunder, (iii) postpone the date fixed for any repayment of any
principal of any Loan owing to, or any participation in an LC Disbursement or
Swingline Loan held by, such Lender or interest thereon or any fees payable to
such Lender

 

85

--------------------------------------------------------------------------------


 

hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment; provided,
however, that this clause (iii) shall not apply to the postponement of the date
fixed for, or the waiver of any requirement by the Borrower to make, any
optional prepayment under Section 2.11 (it being understood that such
postponement or waiver shall be effective with the written consent of the
Required Lenders), (iv) change Section 2.21(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (vi) release all or
substantially all collateral (if any) securing any of the Obligations.  Subject
to paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.4.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.18 and Section 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant, after disclosure of such greater payment, is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.

 

(g)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.5.                         Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement and the other Loan Documents
shall be construed in accordance with and be governed by the law (without giving
effect to the conflict of law principles thereof except for Sections 5-1401 and
5-1402 of the New York General Obligations Law) of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of the Supreme Court of the State of New York sitting in New York
county and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent

 

86

--------------------------------------------------------------------------------


 

permitted by applicable law, such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in paragraph
(b) of this Section 10.5 and brought in any court referred to in paragraph
(b) of this Section 10.5.  Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.1.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.6.                         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.                         Right of Setoff.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender or any of its Affiliates and the
Issuing Bank to or for the credit or the account of the Borrower against any and
all Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of
Section 2.27(d) and, pending such payment, shall be segregated

 

87

--------------------------------------------------------------------------------


 

by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders.  Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.  Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

 

Section 10.8.                         Counterparts; Integration.  This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

 

Section 10.9.                         Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.18, 2.19, 2.20, and 10.3
and Article IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof
provided that the provisions of Sections 2.18, 2.19, and 2.20 shall only survive
and remain in full force and effect until the first anniversary of the
Termination Date.  All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

Section 10.10.                  Severability.  Any provision of this Agreement
or any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.                  Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the

 

88

--------------------------------------------------------------------------------


 

confidentiality of any confidential information provided to it by the Borrower
or any Subsidiary, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors with
a reasonable need for such information (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential on
substantially the same terms as provided herein), (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority or
self-regulatory body having or claiming authority to regulate or oversee any
aspect of the Administrative Agent’s or any Lender’s business or businesses,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vi) with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information;
provided that, in the case of clauses (ii) or (iii), with the exception of
disclosure to bank regulatory authorities, the Administrative Agent, the Issuing
Bank and each Lender agree, to the extent practicable and legally permissible,
to give the Borrower prompt prior notice so that it may seek a protective order
or other appropriate remedy.

 

Section 10.12.                  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13.                  Patriot Act.   The Administrative Agent and each
Lender to whom the Patriot Act applies hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested

 

89

--------------------------------------------------------------------------------


 

by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

Section 10.14.                  Non-Recourse to the General Partner and
Associated Persons.  The Administrative Agent, the Issuing Bank and each Lender
agrees on behalf of itself and its successors, assigns and legal
representatives, that neither the General Partner nor any Person which is a
partner, shareholder, member, owner, officer, director, supervisor, trustee or
other principal (collectively, “Associated Persons”) of the Borrower, the
General Partner, or any of their respective successors or assigns, shall have
any personal liability for the payment or performance of any of the Borrower’s
obligations hereunder or under any of the Notes and no monetary or other
judgment shall be sought or enforced against the General Partner or any of such
Associated Persons or any of their respective successors or assigns. 
Notwithstanding the foregoing, neither the Administrative Agent, the Issuing
Bank nor any Lender shall be deemed barred by this Section 10.14 from asserting
any claim against any Person based upon an allegation of fraud or
misrepresentation.

 

90

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE FOR REVOLVING LOANS

 

Pricing
Level

 

Rating Category

 

Applicable Margin for
Revolving Loans

 

Applicable Percentage
for Commitment Fee

 

 

 

 

 

 

 

I

 

Greater than or equal to Baa1/BBB+

 

1.125% per annum

 

0.20% per annum

 

 

 

 

 

 

 

II

 

Baa2/BBB

 

1.375% per annum

 

0.25% per annum

 

 

 

 

 

 

 

III

 

Baa3/BBB-

 

1.625% per annum

 

0.30% per annum

 

 

 

 

 

 

 

IV

 

Ba1/BB+

 

1.875% per annum

 

0.35% per annum

 

 

 

 

 

 

 

V

 

Less than Ba1/BB+

 

2.00% per annum

 

0.40% per annum

 

--------------------------------------------------------------------------------


 

Schedule II

 

APPLICABLE MARGIN FOR TERM LOANS

 

Pricing
Level

 

Leverage
Ratio

 

Applicable
Margin for
Eurodollar
Term Loans

 

Applicable
Margin for
Base Rate
Term Loans

 

 

 

 

 

 

 

I

 

Less than or equal to 1.50:1.00

 

0.375% per annum

 

0.0% per annum

 

 

 

 

 

 

 

II

 

Less than or equal to 2.50:1.00 but greater than 1.50:1.00

 

0.45% per annum

 

0.0% per annum

 

 

 

 

 

 

 

III

 

Less than or equal to 3.50:1.00 but greater than 2.50:1.00

 

0.55% per annum

 

0.0% per annum

 

 

 

 

 

 

 

IV

 

Less than or equal to 4.50:1.00 but greater than 3.50:1.00

 

0.725% per annum

 

0.0% per annum

 

 

 

 

 

 

 

V

 

Greater than 4.50:1.00

 

0.85% per annum

 

0.25% per annum

 

--------------------------------------------------------------------------------


 

Schedule III

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment
Amount

 

SunTrust Bank

 

$

60,000,000

 

JPMorgan Chase Bank, NA

 

$

60,000,000

 

Deutsche Bank AG New York Branch

 

$

55,000,000

 

Citibank, N.A.

 

$

55,000,000

 

The Royal Bank of Scotland N.V., (Canada) Branch

 

$

55,000,000

 

UBS Loan Finance LLC

 

$

40,000,000

 

HSBC Bank USA National Association

 

$

40,000,000

 

Mizuho Corporate Bank, LTD

 

$

40,000,000

 

Export Development Canada

 

$

40,000,000

 

Wells Fargo Bank N.A.

 

$

40,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

12,000,000

 

Bank of Communications Co., LTD., New York Branch

 

$

3,000,000

 

Total:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

See attached organizational chart

 

--------------------------------------------------------------------------------


 

[g193211km26i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

Indenture, Assignment and Security Agreement dated as at December 21, 1995
(between Tuscarora Gas Transmission Company and Wilmington Trust Company, as
Trustee), as supplemented by (i) a Third Supplemental Indenture dated as of
March 15, 2002 relating to up to $10,000,000 Principal Amount of 6.89% Senior
Secured Notes, Series C, due December 21, 2012 (the “Tuscarora Series C Notes”)
and (ii) a Fourth Supplemental Indenture dated as of December 21, 2010 relating
to up to $27,000,000 Principal Amount of 3.82% Senior Secured Notes, Series D,
due August 21, 2017 (the “Tuscarora Series D Notes”). The outstanding principal
balance for the Tuscarora Series C Notes is $3,486,715 and for the Tuscarora
Series D Notes is $27,000,000, for a total of $30,486,715.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

Wilmington Trust Company, as Trustee, has a lien on Tuscarora’s right, title and
interest in certain Collateral Security Transportation Contracts, Support
Agreements and other property, which lien is more particularly described on
UCC-1 financing statement 9518398 filed with the Nevada Secretary of State on
December 20, 1995 (as amended).

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

See Schedule 4.14

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.6

 

TRANSACTIONS WITH AFFILIATES

 

The Borrower’s pipeline systems are operated by TransCanada and its affiliates
pursuant to operating agreements. Under these agreements, the Borrower’s
pipeline systems are required to reimburse TransCanada for their costs including
payroll, employee benefit costs, and other costs incurred on behalf of the
Borrower’s pipeline systems.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Assignment and Acceptance

 

THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made and
entered into as of [          ], by and between [name of assignor] (the
“Assignor”) and [name of assignee] (the “Assignee”).

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007, as amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of July 13, 2011, and as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among TC PipeLines, LP, a Delaware limited
partnership, the Lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent, the Issuing Bank and the Swingline Lender.  Terms
defined in the Credit Agreement are used herein with the same meanings.

 

The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Term Loan of the Assignor on the Assignment Date and the Revolving
Commitment of the Assignor on the Assignment Date and the Revolving Loans owing
to the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date, (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.20(e) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The Assignee shall pay
the processing and recordation fee payable to the Administrative Agent pursuant
to Section 10.4(b) of the Credit Agreement.

 

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and,  to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, and on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached to
this Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.

 

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (the “Effective Date”):

 

Assigned Interest:

 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of Term Loan /
Revolving Commitment(1)

 

Revolving Loans

 

$

[          ]

 

[          ]

%

Term Loan

 

$

[          ]

 

[          ]

%

 

--------------------------------------------------------------------------------

(1)                    Set forth, to at least 8 decimals, as a percentage of the
aggregate Term Loans and the aggregate Revolving Commitments of all Lenders
thereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to by the undersigned:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 


 


NAME:


 

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

The undersigned hereby consents to the within assignment(2):

 

TC PipeLines, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SunTrust Bank, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SunTrust Bank, as Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SunTrust Bank, as Swingline Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)                    Consents to be included to the extent required by
Section 10.4(b) of the Credit Agreement.

 

Exhibit A-4

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

Form of Notice of Revolving Borrowing

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E. / 23rd Floor

Atlanta, Georgia 30308

Attn: TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007, as amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of July 13, 2011, and as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto, and SunTrust Bank, as the
Administrative Agent, the Issuing Bank and the Swingline Lender.  Terms defined
in the Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:

 

(A)

Aggregate principal amount of such Revolving Borrowing(1):

 

 

 

 

(B)

Date of such Revolving Borrowing(2):

 

 

 

 

(C)

Interest rate basis(3):

 

 

 

 

(D)

Interest Period(4):

 

 

 

 

(E)

Location and number of the Borrower’s account to which proceeds of such
Revolving Borrowing are to be disbursed:

 

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

--------------------------------------------------------------------------------

(1)                    Not less than $5,000,000 and an integral multiple of
$1,000,000 for a Eurodollar Borrowing or less than $1,000,000 and an integral
multiple of $100,000 for Base Rate Borrowing.

 

(2)                    Which is a Business Day.

 

(3)                    Eurodollar Borrowing or Base Rate Borrowing.

 

(4)                    Which must comply with the definition of “Interest
Period” and end not later than the Revolving Commitment Termination Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:

 

 

 

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Doug Weltz

 

 

Exhibit 2.3-2

--------------------------------------------------------------------------------


 

EXHIBIT 2.4

 

Form of Notice of Swingline Borrowing

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E. / 23rd Floor

Atlanta, Georgia 30308

Attn: TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007, as amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of July 13, 2011, and as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto and SunTrust Bank, as the Administrative
Agent, the Issuing Bank and the Swingline Lender.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:

 

(A)

Principal amount of such Swingline Borrowing(1):

 

 

 

 

(B)

Date of such Swingline Borrowing(2):

 

 

 

 

(C)

Location and number of the Borrower’s account to which proceeds of such
Swingline Borrowing are to be disbursed:

 

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

--------------------------------------------------------------------------------

(1)                    Not less than $100,000 and an integral multiple of
$50,000.

 

(2)                    Which is a Business Day.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:

 

 

 

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Doug Weltz

 

 

Exhibit 2.4-2

--------------------------------------------------------------------------------


 

EXHIBIT 2.7

 

Form of Continuation/Conversion

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E. / 23rd Floor

Atlanta, Georgia 30308

Attn: TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007, as amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of July 13, 2011, and as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto and SunTrust Bank, as the Administrative
Agent, the Issuing Bank and the Swingline Lender.  Terms defined in the Credit
Agreement are used herein with the same meanings.

 

This notice constitutes a Notice of Continuation/Conversion, and the Borrower
hereby requests the conversion or continuation of [a Revolving Borrowing][the
Term Loans] under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the [Revolving
Borrowing][Term Loans] to be converted or continued as requested hereby:

 

(A)

[Revolving Borrowing][Term Loans] to which this request applies:

 

 

 

 

(B)

Principal amount of [Revolving Borrowing] [Term Loans] to be
converted/continued:

 

 

 

 

(C)

Effective date of election(1):

 

 

 

 

(D)

Interest rate basis(2):

 

 

 

 

(E)

Interest Period(3):

 

 

--------------------------------------------------------------------------------

(1)                    Which shall be a Business Day.

 

(2)                    Eurodollar Borrowing or Base Rate Borrowing.

 

(3)                    Which must comply with the definition of “Interest
Period”.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

cc:

 

 

 

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Doug Weltz

 

 

Exhibit 2.7-2

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(iv)

 

FORM OF ASSISTANT SECRETARY’S CERTIFICATE OF TC PIPELINES, LP

 

[Attached]

 

--------------------------------------------------------------------------------


 

ASSISTANT SECRETARY’S CERTIFICATE OF TC PIPELINES, LP

 

Date: July 13, 2011

 

The undersigned, being the duly elected, qualified and acting Assistant
Secretary of TC PIPELINES GP, INC. (the “General Partner”), a Delaware
corporation and the general partner of TC PIPELINES, LP, a Delaware limited
partnership (the “Borrower”), hereby certifies in such capacity and not in any
individual capacity to SUNTRUST BANK, (“SunTrust”) as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the lenders (collectively, the “Lenders”) as are,
or may become, parties to the Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of February 13, 2007 (the “Original Credit Agreement”),
as amended by that certain First Amendment to the Amended and Restated Revolving
Term Loan Agreement, dated as of July 13, 2011 (the “First Amendment”, the
Original Credit Agreement, as amended by the First Amendment, is referred to
herein as the “Loan Agreement”), by and among the Borrower, the Administrative
Agent, and the Lenders, that:

 

1.                                       In such capacity as Assistant Secretary
of the General Partner of the Borrower, she (a) has knowledge of the business
affairs of the Borrower and the General Partner, (b) is familiar with the
Borrower’s limited partnership agreement and the General Partner’s bylaws and
minute books and (c) is authorized and empowered to issue this certificate for
and on behalf of the General Partner and the Borrower.

 

2.                                       Attached hereto as Exhibit A is a true,
correct and complete copy of the certificate of limited partnership of the
Borrower, and such certificate of limited partnership has not been modified,
amended, rescinded or revoked, except as shown, and is in full force and effect
as of the date hereof.

 

3.                                       Attached hereto as Exhibit B is a true,
correct and complete copy of the limited partnership agreement of the Borrower
and such agreement is in full force and effect as of the date hereof.

 

4.                                       Attached hereto as Exhibit C is a true,
correct and complete copy of the certificate of incorporation of the General
Partner, and such certificate of incorporation has not been modified, amended,
rescinded or revoked, except as shown, and is in full force and effect as of the
date hereof.

 

5.                                       Attached hereto as Exhibit D is a true,
correct and complete copy of the bylaws of the General Partner, and such bylaws
are in full force and effect as of the date hereof.

 

6.                                                                                      
Attached hereto as Exhibit E is a true and correct copy of the resolutions of
the Board of Directors of the General Partner, duly adopted at a meeting held on
June 8, 2011 authorizing the Borrower to enter into the transactions
contemplated by the Loan Agreement and the other Loan Documents, said
resolutions have not been amended, and are in full force and effect as of the
date hereof, and said resolutions were duly adopted in accordance with law and
the General Partner’s bylaws.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate in his/her
aforesaid capacity, as of the date first set forth above.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Annie C. Belecki

 

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Limited Partnership

(TC PipeLines, LP)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Limited Partnership Agreement

(TC PipeLines, LP)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Certificate of Incorporation

(TC PipeLines GP, Inc.)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Bylaws

(TC PipeLines GP, Inc.)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Board Resolutions

(TC PipeLines GP, Inc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(viii)

 

Form of Officer’s Certificate

 

[Attached]

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE

 

JULY 13, 2011

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of February 13, 2007 (the “Original Credit Agreement”),
as amended by that certain First Amendment to the Amended and restated Revolving
Term Loan Agreement, dated as of July 13, 2011 (the “First Amendment”, the
Original Credit Agreement, as amended by the First Amendment, is referred to
herein as the “Loan Agreement”), by and among TC PipeLines, LP, a Delaware
limited partnership (the “Borrower”), the several banks and other financial
institutions and lenders as are, or may become, parties to the Loan Agreement
(collectively, the “Lenders”) and SunTrust Bank, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).  Terms defined in the Loan Agreement are used herein
with the same meanings.

 

This certificate is being delivered pursuant to Section 3.1(b)(viii) of the Loan
Agreement.

 

I, Rhonda L. Amundson, in my capacity as Treasurer of TC PipeLines GP, Inc.,
(the “General Partner”), a Delaware corporation and the general partner of the
Borrower, and not in any individual capacity, DO HEREBY CERTIFY, that as of the
Closing Date:

 

(a)                                  all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of the
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, the Acquisition Agreements or any of the
transactions contemplated thereby have been obtained;

 

(b)                                 no Default or Event of Default exists;

 

(c)                                  no default or event of default or similar
event has occurred and is continuing in respect of any Material Indebtedness;

 

(d)                                 all representations and warranties of the
Borrower set forth in the Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects); and

 

(e)                                  since March 31, 2011 there has been no
change which has had or could reasonably be expected to have a Material Adverse
Effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

Rhonda L. Amundson

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.1(c)

 

Form of Compliance Certificate

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E. / 23rd Floor

Atlanta, Georgia 30308

Attn: TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 13, 2007, as amended by that certain First
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of July 13, 2011, and as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), by and among TC PipeLines, LP, a Delaware
limited partnership (the “Borrower”), the several banks and other financial
institutions and lenders as are, or may become, parties to the Credit Agreement
(collectively, the “Lenders”) and SunTrust Bank, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement are used herein
with the same meanings.

 

I,                                     , being the duly elected and qualified,
and acting in my capacity as a Responsible Officer of TC PipeLines GP, Inc.,
(the “General Partner”), a Delaware corporation and the general partner of the
Borrower, hereby certify in such capacity and not in any individual capacity to
the Administrative Agent and each Lender as follows:

 

1.                                       The consolidated financial statements
of the Borrower and its Subsidiaries attached hereto for the Fiscal
[Quarter][Year] ending                                          fairly present
in all material respects the financial condition of the Borrower and its
Subsidiaries as at the end of such Fiscal [Quarter][Year] on a consolidated
basis, and the related statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal [Quarter][Year], in accordance with generally
accepted accounting principles consistently applied (subject, in the case of
quarterly financial statements, to normal year-end audit adjustments and the
absence of footnotes).

 

2.                                       The calculations set forth in Annex I
are computations of the financial covenants set forth in Article VI of the
Credit Agreement calculated from the financial statements referenced in clause 1
above in accordance with the terms of the Credit Agreement.

 

3.                                       Based upon a review of the activities
of the Borrower and its Subsidiaries and the financial statements attached
hereto during the period covered thereby, as of the date hereof,

 

[there exists no Default or Event of Default.]

 

[there exists a Default or Event of Default as specified below :

 

                                                                                                                                             and
the Borrower [has taken] [proposes to take] the following actions with respect
thereto:

 

--------------------------------------------------------------------------------


 

                                                                                                                                                               .]

 

4.                                       The Borrower hereby notifies the
Administrative Agent and the Lenders that the consolidated financial statements
of the Borrower and its Subsidiaries referenced in paragraph 1 above have been
filed in the United States Securities and Exchange Commission’s EDGAR system and
are publicly available from such source.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit 5.1(c)-2

--------------------------------------------------------------------------------


 

ANNEX I

 

Calculations of Financial Covenants

 

[Attached]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

REVOLVING COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment 
Amount

 

SunTrust Bank

 

$

60,000,000

 

JPMorgan Chase Bank, NA

 

$

60,000,000

 

Deutsche Bank AG New York Branch

 

$

55,000,000

 

Citibank, N.A.

 

$

55,000,000

 

The Royal Bank of Scotland N.V., (Canada) Branch

 

$

55,000,000

 

UBS Loan Finance LLC

 

$

40,000,000

 

HSBC Bank USA National Association

 

$

40,000,000

 

Mizuho Corporate Bank, LTD

 

$

40,000,000

 

Export Development Canada

 

$

40,000,000

 

Wells Fargo Bank N.A.

 

$

40,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

12,000,000

 

Bank of Communications Co., LTD., New York Branch

 

$

3,000,000

 

Total:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------